[fss20160202agreement001.jpg]
EXHIBIT 10.1 Execution Version Published CUSIP Numbers: 31396DAD0 31396DAE8
$325,000,000 AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 27, 2016,
by and among FEDERAL SIGNAL CORPORATION as US Borrower, certain Foreign
Subsidiaries of US Borrower from time to time parties hereto as Non-US
Borrowers, the Lenders referred to herein, as Lenders, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing
Lender, JPMORGAN CHASE BANK, N.A. as Syndication Agent, KEYBANK NATIONAL
ASSOCIATION as Documentation Agent and WELLS FARGO SECURITIES, LLC, and J.P.
MORGAN SECURITIES LLC as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 
[fss20160202agreement002.jpg]
Table of Contents Page ARTICLE IDEFINITIONS
.........................................................................................................................
1 Section 1.1 Definitions
......................................................................................................
1 Section 1.2 Other Definitions and Provisions
................................................................. 30 Section 1.3
Accounting Terms
........................................................................................
30 Section 1.4 UCC Terms
..................................................................................................
31 Section 1.5 Rounding
......................................................................................................
31 Section 1.6 References to Agreement and Laws
............................................................. 31 Section 1.7
Times of Day
................................................................................................
31 Section 1.8 Letter of Credit Amounts
............................................................................. 31
Section 1.9 Guarantees
....................................................................................................
31 Section 1.10 Covenant Compliance
Generally.................................................................. 31
Section 1.11 Exchange Rates; Currency Equivalents
....................................................... 32 Section 1.12 Change
of Currency
.....................................................................................
32 ARTICLE IIREVOLVING CREDIT FACILITY
.....................................................................................
32 Section 2.1 Revolving Credit Loans
...............................................................................
32 Section 2.2 Swingline Loans
...........................................................................................
33 Section 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans
............................................................................................................
35 Section 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans
............................................................................................................
36 Section 2.5 Reserved
.......................................................................................................
37 Section 2.6 Termination of Revolving Credit Facility
.................................................... 37 ARTICLE IIILETTER OF
CREDIT FACILITY
......................................................................................
38 Section 3.1 L/C Facility
..................................................................................................
38 Section 3.2 Procedure for Issuance of Letters of Credit
.................................................. 38 Section 3.3 Commissions
and Other Charges
................................................................. 39 Section 3.4
L/C Participations
.........................................................................................
39 Section 3.5 Reimbursement Obligation of the US Borrower
.......................................... 40 Section 3.6 Obligations Absolute
....................................................................................
41 Section 3.7 Effect of Letter of Credit Application
.......................................................... 41 Section 3.8
Resignation of Issuing Lenders
.................................................................... 41 Section
3.9 Reporting of Letter of Credit Information and L/C Commitment
................ 42



--------------------------------------------------------------------------------



 
[fss20160202agreement003.jpg]
TABLE OF CONTENTS (continued) Page Section 3.10 Letters of Credit Issued for
Subsidiaries ...................................................... 42 ARTICLE
IVRESERVED
.........................................................................................................................
42 ARTICLE VGENERAL LOAN PROVISIONS
........................................................................................
42 Section 5.1 Interest
..........................................................................................................
42 Section 5.2 Notice and Manner of Conversion or Continuation of Loans
...................... 44 Section 5.3 Fees
..............................................................................................................
44 Section 5.4 Manner of Payment
......................................................................................
45 Section 5.5 Evidence of Indebtedness
............................................................................. 45
Section 5.6 Sharing of Payments by Lenders
.................................................................. 46 Section
5.7 Administrative Agent’s Clawback
............................................................... 47 Section 5.8
Changed Circumstances
...............................................................................
47 Section 5.9 Indemnity
.....................................................................................................
48 Section 5.10 Increased Costs
.............................................................................................
49 Section 5.11 Taxes
............................................................................................................
50 Section 5.12 Mitigation Obligations; Replacement of Lenders
........................................ 53 Section 5.13 Incremental Loans
........................................................................................
54 Section 5.14 Cash Collateral
.............................................................................................
58 Section 5.15 Defaulting Lenders
.......................................................................................
59 Section 5.16 Non-US Borrowers
.......................................................................................
61 Section 5.17 Designated Lenders
......................................................................................
61 ARTICLE VICONDITIONS OF CLOSING AND BORROWING
......................................................... 62 Section 6.1
Conditions to Closing and Initial Extensions of Credit
................................ 62 Section 6.2 Conditions to All Extensions of
Credit ........................................................ 66 ARTICLE
VIIREPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES ................... 67
Section 7.1 Organization; Power; Qualification
.............................................................. 67 Section 7.2
Ownership
....................................................................................................
67 Section 7.3 Authorization; Enforceability
....................................................................... 67
Section 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
......................................................................................................
68 Section 7.5 Compliance with Law; Governmental Approvals
........................................ 68 Section 7.6 Tax Returns and Payments
........................................................................... 68
Section 7.7 Intellectual Property Matters
........................................................................ 69
Section 7.8 Environmental Matters
.................................................................................
69



--------------------------------------------------------------------------------



 
[fss20160202agreement004.jpg]
TABLE OF CONTENTS (continued) Page Section 7.9 Employee Benefit Matters
............................................................................ 70
Section 7.10 Margin Stock
................................................................................................
71 Section 7.11 Government Regulation
...............................................................................
71 Section 7.12 Reserved
.......................................................................................................
71 Section 7.13 Employee Relations
......................................................................................
71 Section 7.14 Burdensome Provisions
................................................................................
71 Section 7.15 Financial Statements
....................................................................................
71 Section 7.16 No Material Adverse Change
....................................................................... 72
Section 7.17 Solvency
.......................................................................................................
72 Section 7.18 Title to Properties
.........................................................................................
72 Section 7.19 Litigation
......................................................................................................
72 Section 7.20 Anti-Corruption Laws and Sanctions
........................................................... 72 Section 7.21
Absence of Defaults
.....................................................................................
72 Section 7.22 Senior Indebtedness Status
........................................................................... 73
Section 7.23 Disclosure
.....................................................................................................
73 ARTICLE VIIIAFFIRMATIVE COVENANTS
.......................................................................................
73 Section 8.1 Financial Statements and Budgets
................................................................ 73 Section 8.2
Certificates; Other Reports
........................................................................... 74
Section 8.3 Notice of Litigation and Other Matters
........................................................ 75 Section 8.4
Preservation of Corporate Existence and Related Matters
........................... 76 Section 8.5 Maintenance of Property and Licenses
........................................................ 76 Section 8.6
Insurance
......................................................................................................
76 Section 8.7 Accounting Methods and Financial Records
................................................ 77 Section 8.8 Payment of Taxes
and Other Obligations ..................................................... 77
Section 8.9 Compliance with Laws and Approvals
........................................................ 77 Section 8.10
Environmental Laws
....................................................................................
77 Section 8.11 Compliance with ERISA
..............................................................................
77 Section 8.12 Compliance with Agreements
...................................................................... 78
Section 8.13 Visits and Inspections
...................................................................................
78 Section 8.14 Additional Subsidiaries
................................................................................
78 Section 8.15 Reserved
.......................................................................................................
79 Section 8.16 Use of Proceeds
............................................................................................
79



--------------------------------------------------------------------------------



 
[fss20160202agreement005.jpg]
TABLE OF CONTENTS (continued) Page Section 8.17 Reserved
.......................................................................................................
79 Section 8.18 Compliance with Anti-Corruption Laws and Sanctions
............................... 79 Section 8.19 Corporate Governance
..................................................................................
80 Section 8.20 Further Assurances
.......................................................................................
80 Section 8.21 Post-Closing Matters
....................................................................................
80 ARTICLE IXNEGATIVE COVENANTS
................................................................................................
80 Section 9.1 Indebtedness
.................................................................................................
80 Section 9.2 Liens
.............................................................................................................
82 Section 9.3
Investments...................................................................................................
84 Section 9.4 Fundamental Changes
..................................................................................
85 Section 9.5 Asset Dispositions
........................................................................................
86 Section 9.6 Restricted Payments
.....................................................................................
87 Section 9.7 Transactions with Affiliates
......................................................................... 88
Section 9.8 Accounting Changes; Organizational
Documents........................................ 88 Section 9.9 Payments and
Modifications of Subordinated Indebtedness ........................ 89 Section
9.10 No Further Negative Pledges; Restrictive Agreements
................................ 89 Section 9.11 Nature of Business
.......................................................................................
90 Section 9.12 Reserved
.......................................................................................................
90 Section 9.13 Sale Leasebacks
............................................................................................
90 Section 9.14 Reserved
.......................................................................................................
90 Section 9.15 Financial Covenants
.....................................................................................
90 Section 9.16 Disposal of Subsidiary Interests
................................................................... 91 ARTICLE
XDEFAULT AND REMEDIES
..............................................................................................
91 Section 10.1 Events of Default
..........................................................................................
91 Section 10.2 Remedies
......................................................................................................
93 Section 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.
................................... 93 Section 10.4 Crediting of Payments and
Proceeds ............................................................ 94 Section
10.5 Administrative Agent May File Proofs of Claim
......................................... 96 Section 10.6 Credit Bidding
..............................................................................................
96 ARTICLE XITHE ADMINISTRATIVE AGENT
....................................................................................
97 Section 11.1 Appointment and
Authority..........................................................................
97 Section 11.2 Rights as a Lender
........................................................................................
97



--------------------------------------------------------------------------------



 
[fss20160202agreement006.jpg]
TABLE OF CONTENTS (continued) Page Section 11.3 Exculpatory Provisions
................................................................................
98 Section 11.4 Reliance by the Administrative Agent
......................................................... 99 Section 11.5
Delegation of Duties
.....................................................................................
99 Section 11.6 Resignation of Administrative Agent
........................................................... 99 Section 11.7
Non-Reliance on Administrative Agent and Other Lenders ......................
100 Section 11.8 No Other Duties, Etc
..................................................................................
100 Section 11.9 Collateral and Guaranty Matters
................................................................ 101 Section
11.10 Secured Hedge Agreements and Secured Cash Management
Agreements.................................................................................................
102 ARTICLE XIIMISCELLANEOUS
.........................................................................................................
102 Section 12.1 Notices
........................................................................................................
102 Section 12.2 Amendments, Waivers and Consents
......................................................... 104 Section 12.3
Expenses; Indemnity
..................................................................................
106 Section 12.4 Right of Setoff
............................................................................................
108 Section 12.5 Governing Law; Jurisdiction, Etc.
.............................................................. 109 Section 12.6
Waiver of Jury Trial
...................................................................................
110 Section 12.7 Reversal of Payments
.................................................................................
110 Section 12.8 Injunctive Relief
.........................................................................................
110 Section 12.9 Successors and Assigns; Participations
...................................................... 110 Section 12.10
Treatment of Certain Information; Confidentiality
.................................... 114 Section 12.11 Performance of Duties
................................................................................
115 Section 12.12 All Powers Coupled with Interest
.............................................................. 115 Section 12.13
Survival
......................................................................................................
115 Section 12.14 Titles and Captions
.....................................................................................
116 Section 12.15 Severability of Provisions
.......................................................................... 116
Section 12.16 Counterparts; Integration; Effectiveness; Electronic Execution
................ 116 Section 12.17 Term of Agreement
....................................................................................
116 Section 12.18 USA PATRIOT Act
...................................................................................
117 Section 12.19 Independent Effect of Covenants
............................................................... 117 Section
12.20 No Advisory or Fiduciary Responsibility
.................................................. 117 Section 12.21 Amendment
and Restatement; No Novation .............................................. 118
Section 12.22 Inconsistencies with Other Documents
...................................................... 118 Section 12.23
Anti-Money Laundering Legislation.
......................................................... 118



--------------------------------------------------------------------------------



 
[fss20160202agreement007.jpg]
TABLE OF CONTENTS (continued) Page Section 12.24 Maximum Amount.
....................................................................................
119 Section 12.25 Judgment Currency.
...................................................................................
119



--------------------------------------------------------------------------------



 
[fss20160202agreement008.jpg]
vii EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of
Swingline Note Exhibit A-3 - Form of Non-US Revolving Credit Note Exhibit B -
Form of Notice of Borrowing Exhibit C - Form of Notice of Account Designation
Exhibit D - Form of Notice of Prepayment Exhibit E - Form of Notice of
Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate
Exhibit G - Form of Assignment and Assumption Exhibit H-1 - Form of U.S. Tax
Compliance Certificate (Non-Partnership Foreign Lenders) Exhibit H-2 - Form of
U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants) Exhibit
H-3 - Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships) Exhibit I - Form of Notice of Non-US Borrower SCHEDULES Schedule
1.1(a) - Existing Letters of Credit Schedule 1.1(b) Commitments and Commitment
Percentages Schedule 7.1 - Jurisdictions of Organization and Qualification
Schedule 7.2 - Subsidiaries and Capitalization Schedule 7.6 - Tax Matters
Schedule 7.9 - ERISA Plans Schedule 7.13 - Labor and Collective Bargaining
Agreements Schedule 7.18 - Real Property Schedule 8.21 - Post-Closing Matters
Schedule 9.1 - Existing Indebtedness Schedule 9.2 - Existing Liens Schedule 9.3
- Existing Loans, Advances and Investments Schedule 9.7 - Transactions with
Affiliates



--------------------------------------------------------------------------------



 
[fss20160202agreement009.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 27, 2016, by and
among FEDERAL SIGNAL CORPORATION, a Delaware corporation (“US Borrower”),
certain Foreign Subsidiaries of US Borrower joined from time to time as a
Borrower pursuant to Section 5.16 (collectively, the “Non-US Borrowers” and each
a “Non-US Borrower”, together with the US Borrower, collectively the
“Borrowers”), the lenders who are party to this Agreement and the lenders who
may become a party to this Agreement pursuant to the terms hereof, as Lenders,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders. STATEMENT OF PURPOSE A. The US Borrower,
certain financial institutions as lenders and Wells Fargo as Administrative
Agent entered into the Credit Agreement, dated as of March 13, 2013 (as amended,
the “Existing Credit Agreement”). B. The parties wish to amend and restate the
Existing Credit Agreement in its entirety. C. The parties hereto intend that
this Agreement and the Loan Documents executed in connection herewith not effect
a novation of the obligations of the US Borrower under the Existing Credit
Agreement but merely a restatement, and where applicable, an amendment to the
terms governing said obligations. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, such parties hereby agree as follows: ARTICLE I DEFINITIONS
Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below: “Acquisition” means any transaction,
or any series of related transactions, consummated on or after the date of this
Agreement, by which any Credit Party or any of its Subsidiaries (a) acquires any
going business or all or substantially all of the assets of any Person, or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company. “Administrative Agent” means Wells Fargo, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 11.6. “Administrative Agent’s Office” means the office of the
Administrative Agent specified in or determined in accordance with the
provisions of Section 12.1(c). “Administrative Questionnaire” means an
administrative questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------



 
[fss20160202agreement010.jpg]
- 2 - “Agreement” means this Amended and Restated Credit Agreement. “Agreement
Currency” has the meaning assigned thereto in Section 12.25. “Alternative
Currency” means the Euro and the Canadian Dollar. “Alternative Currency
Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Alternative Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars. “Alternative Currency
Sublimit” means an amount equal to the lesser of the Revolving Credit Commitment
and either (i) 85,000,000 Canadian Dollars or (ii) 20,000,000 Euro, as the case
may be. In either case, the Alternative Currency Sublimit is part of, and not in
addition to, the Revolving Credit Commitment. “AML Legislation” has the meaning
assigned thereto in Section 12.23. “Anti-Corruption Laws” means all laws, rules,
and regulations of any jurisdiction applicable to the US Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption,
including, without limitation, the United States Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder. “Applicable Law”
means all applicable provisions of constitutions, laws, statutes, ordinances,
rules, treaties, regulations, permits, licenses, approvals, interpretations and
orders of Governmental Authorities and all orders and decrees of all courts and
arbitrators. “Applicable Margin” means the corresponding percentages per annum
as set forth below based on the Consolidated Total Leverage Ratio: Revolving
Credit Loans Pricing Level Consolidated Total Leverage Ratio Commitment Fee
LIBOR + Base Rate + I Greater than or equal to 2.50 to 1.00 0.30% 2.25% 1.25% II
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00 0.25% 1.75%
0.75% III Greater than or equal to 1.25 to 1.00, but less than 2.00 to 1.00
0.25% 1.50% 0.50% IV Greater than or equal to 0.75 to 1.00 but less than 1.25 to
1.00 0.20% 1.25% 0.25% V Less than 0.75 to 1.00 0.15% 1.00% 0.00% The Applicable
Margin shall be determined and adjusted quarterly on the date five (5) Business
Days after the day on which the US Borrower provides an Officer’s Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level V until the first
Calculation Date occurring after December 31, 2015 and, thereafter the Pricing
Level shall be determined



--------------------------------------------------------------------------------



 
[fss20160202agreement011.jpg]
- 3 - by reference to the Consolidated Total Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the US Borrower preceding the
applicable Calculation Date, and (b) if the US Borrower fails to provide an
Officer’s Compliance Certificate when due as required by Section 8.2(a) for the
most recently ended fiscal quarter of the US Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level I until such time as such Officer’s Compliance Certificate is
provided, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the US Borrower preceding such Calculation Date. Except
as provided in the foregoing sentence, the applicable Pricing Level shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued. Notwithstanding the foregoing, in
the event that any financial statement or Officer’s Compliance Certificate
delivered pursuant to Section 8.1 or 8.2(a) is shown to be inaccurate
(regardless of whether (i) this Agreement is in effect, (ii) any Commitments are
in effect, or (iii) any Extension of Credit is outstanding when such inaccuracy
is discovered or such financial statement or Officer’s Compliance Certificate
was delivered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (A)
the US Borrower shall immediately deliver to the Administrative Agent a
corrected Officer’s Compliance Certificate for such Applicable Period, (B) the
Applicable Margin for such Applicable Period shall be determined as if the
Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (C) the US Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document. The US Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder. The Applicable Margins set forth
above shall be increased as, and to the extent, required by Section 5.13.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or an
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment. “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Arrangers” means Wells Fargo
Securities, LLC, and J.P. Morgan Securities LLC in their capacities as joint
lead arrangers and joint bookrunners. “Asset Disposition” means the sale,
transfer, license, lease or other disposition of any Property (including any
disposition of Capital Stock) by any Credit Party or any Subsidiary thereof (or
the granting of any option or other right to do any of the foregoing), and any
issuance of Capital Stock by any Subsidiary of the US Borrower to any Person
that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) the sale of inventory in the ordinary course
of business, (b) the transfer of assets to the US Borrower or any Subsidiary
Guarantor pursuant to any other transaction permitted pursuant to Section 9.4,
(c) the write-off, discount, sale or other disposition of defaulted or past- due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an



--------------------------------------------------------------------------------



 
[fss20160202agreement012.jpg]
- 4 - accounts receivable financing transaction, (d) the disposition of any
Hedge Agreement, (e) dispositions of Investments in cash and Cash Equivalents,
(f) the transfer by any Credit Party of its assets to any other Credit Party,
(g) the transfer by any Non-Guarantor Subsidiary of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer) and (h) the transfer
by any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary. “Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 12.9), and accepted by the Administrative
Agent, in substantially the form attached as Exhibit G or any other form
approved by the Administrative Agent. “Attributable Indebtedness” means, on any
date of determination, (a) in respect of any Capital Lease Obligation of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease, the capitalized amount or principal amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease Obligation. “Available Amount”
means, at any date of determination (the applicable “Available Amount Reference
Date”), an amount equal to, without duplication: (x) the sum of the cumulative
amount of 50% of (i) the Consolidated Net Income, plus (ii) non- cash charges in
an amount not to exceed $10,000,000 to the extent deducted in determining
Consolidated Net Income, minus (iii) non-cash gains against in an amount not to
exceed $10,000,000 to the extent included in determining Consolidated Net
Income, for each fiscal quarter after the Closing Date and on or prior to the
Available Amount Reference Date; minus: (y) the sum of: (i) a cumulative amount
of 100% of (i) the Consolidated Net Loss, plus (ii) non-cash charges in an
amount not to exceed $10,000,000 to the extent deducted in determining
Consolidated Net Loss, minus (iii) non-cash gains against in an amount not to
exceed $10,000,000 to the extent included in determining Consolidated Net Loss,
for each fiscal quarter after the Closing Date and on or prior to the Available
Amount Reference Date; plus (ii) the aggregate amount of the Restricted Payments
made pursuant to Section 9.6(f) after the Closing Date and on or prior to the
Available Amount Reference Date. “Base Rate” means, at any time, the highest of
(a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% and (c) LIBOR for an
Interest Period of one month plus 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or LIBOR (provided that clause (c) shall not be
applicable during any period in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a). All Base Rate Loans are only available to
the US Borrower and Loans denominated in Dollars.



--------------------------------------------------------------------------------



 
[fss20160202agreement013.jpg]
- 5 - “Borrowers” has the meaning set forth in the Preamble. “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Applicable Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and: (a) if such day relates to
any interest rate settings as to a LIBOR Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such LIBOR Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan, means any
such day that is also a London Banking Day; (b) if such day relates to any
interest rate settings as to a LIBOR Rate Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
LIBOR Rate Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such LIBOR Rate Loan, means a TARGET Day; (c)
if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a LIBOR Rate Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency. “Calculation Date” has the meaning assigned thereto in the
definition of Applicable Margin. “Canadian Dollar” or “CAD” means the lawful
currency of Canada. “Capital Expenditures” means, with respect to the US
Borrower and its Subsidiaries on a Consolidated basis, for any period, (a) the
additions to property, plant and equipment and other capital expenditures that
are (or would be) set forth in a consolidated statement of cash flows of such
Person for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations during such period, but excluding expenditures for the restoration,
repair or replacement of any fixed or capital asset which was destroyed or
damaged, in whole or in part, to the extent financed by the proceeds of an
insurance policy maintained by such Person. “Capital Lease Obligations” of any
Person means the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. “Capital Stock” means (a) in the
case of a corporation, capital stock, (b) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests, (e) any other



--------------------------------------------------------------------------------



 
[fss20160202agreement014.jpg]
- 6 - interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person and (f) any and all warrants, rights or options to purchase any of the
foregoing. “Cash Collateralize” means, to deposit in a Controlled Account or to
pledge and deposit with, or deliver to the Administrative Agent, or directly to
the applicable Issuing Lender (with notice thereof to the Administrative Agent),
for the benefit of one or more of the Issuing Lenders, the Swingline Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations or Swingline Loans, cash or
deposit account balances or, if the Administrative Agent and the applicable
Issuing Lender and the Swingline Lender shall agree, in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, such Issuing Lender and the
Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, collectively, (a)
marketable direct obligations issued or unconditionally guaranteed by the United
States or any agency thereof maturing within one hundred twenty (120) days from
the date of acquisition thereof, (b) commercial paper maturing no more than one
hundred twenty (120) days from the date of creation thereof and currently having
the highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, or (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder. “Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card (including non-card electronic payables), electronic funds transfer and
other cash management arrangements. “Cash Management Bank” means any Person
that, (a) at the time it enters into a Cash Management Agreement with a Credit
Party, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent, or (b) at the time it (or its Affiliate)
becomes a Lender (including on the Closing Date), is a party to a Cash
Management Agreement with a Credit Party, in each case in its capacity as a
party to such Cash Management Agreement. “Change in Control” means an event or
series of events by which: (a) (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a “person” or “group” shall be deemed to
have “beneficial ownership” of all Capital Stock that such “person” or “group”
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than thirty percent (30%) of the Capital Stock of the US
Borrower entitled to vote in the election of members of the board of directors
(or equivalent governing body) of the US Borrower or (ii) a majority of the
members of the



--------------------------------------------------------------------------------



 
[fss20160202agreement015.jpg]
- 7 - board of directors (or other equivalent governing body) of the US Borrower
shall not constitute Continuing Directors; (b) the US Borrower shall cease to
beneficially own and control, directly or indirectly, 100% on a fully diluted
basis of the economic and voting interest in the Capital Stock of each Guarantor
(other than in a transaction permitted by Section 9.4); or (c) there shall have
occurred under any indenture or other instrument evidencing any Indebtedness or
Capital Stock in excess of $20,000,000 any “change in control” or similar event
(as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the US Borrower or any of its Subsidiaries to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein. “Change in Law” means the occurrence, after the date of
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued. “Class” means, when used in reference to any
Loan, whether such Loan is a Revolving Credit Loan or Swingline Loan and, when
used in reference to any Revolving Credit Commitment. “Closing Date” means the
date of this Agreement. “Code” means the Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder. “Collateral” means the collateral
security for the Secured Obligations pledged or granted pursuant to the Security
Documents. “Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage. “Commitments” means, collectively, as to all Lenders, the
Revolving Credit Commitments of such Lenders. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Connection Income Taxes” means
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated”
means, when used with reference to financial statements or financial statement
items of any Person, such statements or items on a consolidated basis in
accordance with applicable principles of consolidation under GAAP.



--------------------------------------------------------------------------------



 
[fss20160202agreement016.jpg]
- 8 - “Consolidated EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the US Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income (excluding
effects of non-cash adjustments resulting from application of purchase
accounting in relation to any Permitted Acquisition) for such period plus (b)
the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) income and franchise
taxes, (ii) Consolidated Interest Expense and (iii) amortization, depreciation
and non-cash compensation charges, non-cash restructuring and non-cash
impairment charges (except to the extent that such non-cash charges are reserved
for cash charges to be taken prior to the Revolving Credit Maturity Date) and
other non-cash charges subject to the consent of the Administrative Agent, less
(c) the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period: (i) interest income and
(ii) non-cash gains and income. Consolidated EBITDA shall include EBITDA from
Permitted Acquisitions on a Pro Forma Basis and shall exclude EBITDA from
dispositions on a Pro Forma Basis. “Consolidated Interest Coverage Ratio” means,
as of any date of determination, the ratio of (a) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date to (b) Consolidated Interest Expense for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the US Borrower and
its Subsidiaries in accordance with GAAP, cash interest expense (including,
without limitation, interest expense attributable to Capital Lease Obligations
and all payment obligations, net of receipts, pursuant to Hedge Agreements
related to Indebtedness for such period. “Consolidated Net Income” or
“Consolidated Net Loss” means, for any period, the net income (or loss) of the
US Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the US Borrower and its Subsidiaries for
any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
any Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the US Borrower
or any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the US Borrower or any of its Subsidiaries or is merged into or
consolidated with the US Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the US Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the US Borrower or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the US Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the US Borrower and its Subsidiaries
excluding (i) commercial letters of credit, (ii) up to $25,000,000 of standby
letters of credit exposure pertaining to workers compensation insurance and
(iii) up to $10,000,000 of performance and warranty bonds and standby letters of
credit that operate as performance and warranty bonds incurred in the ordinary
course of business.



--------------------------------------------------------------------------------



 
[fss20160202agreement017.jpg]
- 9 - “Consolidated Total Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date. “Continuing Directors” means the
directors of the US Borrower on the Closing Date and each other director (or
equivalent) of the US Borrower, if, in each case, such other Person’s nomination
for election to the board of directors of the US Borrower is approved by at
least 51% of the then Continuing Directors. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Controlled Account” means each deposit account
and securities account that is subject to an account control agreement in form
and substance satisfactory to the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at the
time such control agreement is executed. “Covenant Holiday” has the meaning
assigned thereto in Section 9.15(a)(ii). “Credit Facility” means, collectively,
the Revolving Credit Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors. “Criminal Code Section” has the meaning assigned thereto in Section
12.24. “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means any of the
events specified in Section 10.1 which with the passage of time, the giving of
notice or any other condition, would constitute an Event of Default. “Default
Rate” has the meaning assigned thereto in Section 5.1(b). “Defaulting Lender”
means, subject to Section 5.15(b), any Lender that (a) has failed to (i) fund
all or any portion of the Revolving Credit Loans, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the US Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the US Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which



--------------------------------------------------------------------------------



 
[fss20160202agreement018.jpg]
- 10 - condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the US Borrower, to confirm in writing to the
Administrative Agent and the US Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the US Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the US
Borrower, each Issuing Lender, the Swingline Lender and each Lender. “Designated
Lender” has the meaning assigned thereto in Section 5.17. “Disqualified Capital
Stock” means any Capital Stock that, by their terms (or by the terms of any
security or other Capital Stock into which they are convertible or for which
they are exchangeable) or upon the happening of any event or condition, (a)
matures or is mandatorily redeemable (other than solely for Qualified Capital
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or become convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Revolving Loan Maturity Date; provided that if such Capital Stock is issued
pursuant to a plan for the benefit of the US Borrower or its Subsidiaries or by
any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because they may be required to be repurchased
by the US Borrower or its Subsidiaries in order to satisfy applicable statutory
or regulatory obligations. “Dollar Equivalent” means, at any time, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to any amount denominated in any Alternative Currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency. “Dollars” or
“$” means, unless otherwise qualified, dollars in lawful currency of the United
States.



--------------------------------------------------------------------------------



 
[fss20160202agreement019.jpg]
- 11 - “Domestic Subsidiary” means any Subsidiary organized under the laws of
any political subdivision of the United States. “Eligible Assignee” means any
Person that meets the requirements to be an assignee under Section 12.9(b)(iii),
(v) and (vi) (subject to such consents, if any, as may be required under Section
12.9(b)(iii)). “Employee Benefit Plan” means (a) any employee benefit plan
within the meaning of Section 3(3) of ERISA that is maintained for employees of
any Credit Party or any ERISA Affiliate or (b) any Pension Plan or Multiemployer
Plan that has at any time within the preceding seven (7) years been maintained,
funded or administered for the employees of any Credit Party or any current or
former ERISA Affiliate. “Environmental Claims” means any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
accusations, allegations, notices of noncompliance or violation, investigations
(other than internal reports prepared by any Person in the ordinary course of
business and not in response to any third party action or request of any kind)
or proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
any and all claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment. “Environmental Laws” means any and all federal,
foreign, state, provincial and local laws, statutes, ordinances, codes, rules,
standards and regulations, permits, licenses, approvals, interpretations and
orders of courts or Governmental Authorities, relating to the protection of
public health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials. “ERISA” means the Employee
Retirement Income Security Act of 1974, and the rules and regulations
thereunder. “ERISA Affiliate” means any Person who together with any Credit
Party or any of its Subsidiaries is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA. “Euro” and “€” mean the single currency of the Participating Member
States. “Eurodollar Reserve Percentage” means, for any day, the percentage which
is in effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied. “Exchange Act” means the Securities Exchange Act
of 1934.



--------------------------------------------------------------------------------



 
[fss20160202agreement020.jpg]
- 12 - “Excluded Swap Obligation” means, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 15 of the Subsidiary
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition. “Excluded Taxes” means any of
the following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, branch profits
Taxes and capital Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, Canadian or United States federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
US Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA. “Existing Credit Agreement” has
the meaning set forth in the Statement of Purpose. “Existing Letters of Credit”
means those letters of credit existing on the Closing Date and identified on
Schedule 1.1(a). “Extensions of Credit” means, as to any Lender at any time, (a)
an amount equal to the sum of (i) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (ii) such Lender’s
Revolving Credit Commitment Percentage of the L/C Obligations then outstanding
and (iii) such Lender’s Revolving Credit Commitment Percentage of the Swingline
Loans then outstanding, or (b) the making of any Loan or participation in any
Letter of Credit by such Lender, as the context requires. “Facility Office”
means the office designated by the applicable Lender through which such Lender
will perform its obligations under this Agreement. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.



--------------------------------------------------------------------------------



 
[fss20160202agreement021.jpg]
- 13 - “FDIC” means the Federal Deposit Insurance Corporation. “Federal Funds
Rate” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters” means (a) the engagement letter agreement dated December 17, 2015
between the US Borrower and Wells Fargo Securities, LLC, (b) the fee letter
between the US Borrower and J.P. Morgan Securities LLC and (c) the fee letter
between the US Borrower and Wells Fargo relating to issuance fees due Wells
Fargo as Issuing Lender and (d) the fee letter between the US Borrower and JPMC
relating to issuance fees due JPMC as Issuing Lender. “First Tier Foreign
Subsidiary” means any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and the Capital Stock
of which are owned directly by any Credit Party. “Fiscal Year” means the fiscal
year of the US Borrower and its Subsidiaries ending on December 31. “Foreign
Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if a Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. “Foreign Subsidiary” means any Subsidiary
that is not a Domestic Subsidiary. “Fronting Exposure” means, at any time there
is a Defaulting Lender, (a) with respect to any Issuing Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of the outstanding L/C
Obligations with respect to Letters of Credit issued by such Issuing Lender,
other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof. “Fund” means
any Person (other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its activities. “GAAP”
means generally accepted accounting principles in the United States set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. “Governmental Approvals” means
all authorizations, consents, approvals, permits, licenses and exemptions of,
and all registrations and filings with or issued by, any Governmental
Authorities.



--------------------------------------------------------------------------------



 
[fss20160202agreement022.jpg]
- 14 - “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra- national bodies such as the European Union or the European Central
Bank). “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part). “Hazardous Materials” means any substances or materials (a)
which are or become defined as hazardous wastes, hazardous substances,
pollutants, contaminants, chemical substances or mixtures or toxic substances
under any Environmental Law, (b) which are toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise harmful
to public health or the environment and are or become regulated by any
Governmental Authority, (c) the presence of which require investigation or
remediation under any Environmental Law or common law, (d) the discharge or
emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, (e) which are deemed by a
Governmental Authority to constitute a nuisance or a trespass which pose a
health or safety hazard to Persons or neighboring properties, or (f) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement. “Hedge Bank” means any
Person that, (a) at the time it enters into a Hedge Agreement with a Credit
Party permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent or (b) at the
time it (or its Affiliate) becomes a Lender (including on the Closing Date), is
a party to a Hedge Agreement with a Credit Party, in each case in its capacity
as a party to such Hedge Agreement.



--------------------------------------------------------------------------------



 
[fss20160202agreement023.jpg]
- 15 - “Hedge Termination Value” means, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender). “Increased Amount Date” has the
meaning assigned thereto in Section 5.13(a). “Incremental Lender” has the
meaning assigned thereto in Section 5.13(a). “Incremental Loan Commitments” has
the meaning assigned thereto in Section 5.13(a)(ii). “Incremental Loans” has the
meaning assigned thereto in Section 5.13(a)(ii). “Incremental Revolving Credit
Commitment” has the meaning assigned thereto in Section 5.13(a)(ii).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii). “Incremental Term Loan” has the meaning assigned thereto in
Section 5.13(a)(i). “Incremental Term Loan Commitment” has the meaning assigned
thereto in Section 5.13(a)(i). “Indebtedness” means, with respect to any Person
at any date and without duplication, the sum of the following: (a) all
liabilities, obligations and indebtedness for borrowed money including, but not
limited to, obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person; (b) all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all obligations under non-competition, earn-out or similar agreements to the
extent accounted for as a liability on the financial statements pursuant to
GAAP), except trade payables arising in the ordinary course of business not more
than ninety (90) days past due, or that are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person; (c) the
Attributable Indebtedness of such Person with respect to such Person’s Capital
Lease Obligations and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP); (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business);



--------------------------------------------------------------------------------



 
[fss20160202agreement024.jpg]
- 16 - (e) all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; (g) all obligations of any such Person in
respect of Disqualified Capital Stock; (h) all net obligations of such Person
under any Hedge Agreements; and (i) all Guarantees of any such Person with
respect to any of the foregoing. For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Hedge Agreement on any date shall be deemed to be
the Hedge Termination Value thereof as of such date. “Indemnified Taxes” means
(a) Taxes, other than Excluded Taxes and (b) to the extent not otherwise
described in clause (a), Other Taxes. “Initial Issuing Lenders” means Wells
Fargo and JPMC. “Insurance and Condemnation Event” means the receipt by any
Credit Party or any of its Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of their respective
Property. “Interest Period” means, as to each LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one (1), two (2), three
(3), six (6) or twelve (12) months thereafter, in each case as selected by the
US Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that: (a) the Interest Period shall commence
on the date of advance of or conversion to any LIBOR Rate Loan and, in the case
of immediately successive Interest Periods, each successive Interest Period
shall commence on the date on which the immediately preceding Interest Period
expires; (b) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day; (c) any
Interest Period with respect to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding



--------------------------------------------------------------------------------



 
[fss20160202agreement025.jpg]
- 17 - day in the calendar month at the end of such Interest Period) shall end
on the last Business Day of the relevant calendar month at the end of such
Interest Period; (d) no Interest Period shall extend beyond the Revolving Credit
Maturity Date; and (e) there shall be no more than ten (10) Interest Periods in
effect at any time. “IPO” means an initial public offering of Capital Stock by
the US Borrower registered with the Securities Exchange Commission under the
Securities Act of 1933. “IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) the Initial Issuing Lenders and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not unreasonably be delayed or withheld) as an “Issuing Lender” hereunder,
in each case in its capacity as issuer of any Letter of Credit; provided that
the total number of Issuing Lenders under this clause (a) shall not exceed four
(4) and (b) with respect to the Existing Letters of Credit, Wells Fargo, in its
capacity as issuer thereof. “Issuing Lender Sublimit” means with respect to each
Issuing Lender individually (severally, and not jointly), $25,000,000, as such
amount may be separately modified from time to time between such Issuing Lender
and the US Borrower (with specific notice of such amount, and any change
thereto, with respect to each Issuing Lender being promptly communicated to the
Administrative Agent). “Judgment Currency” has the meaning assigned thereto in
Section 12.25. “JPMC” means JPMorgan Chase Bank, N.A. “Knowledge” of or as it
relates to the US Borrower or any Subsidiary, means the knowledge of a
Responsible Officer of such Person. “L/C Commitment” means, as to any Issuing
Lender, the obligation of such Issuing Lender to issue Letters of Credit for the
account of the US Borrower or one or more of its Subsidiaries from time to time
in an aggregate amount equal to (a) for each of the Initial Issuing Lenders, the
amount set forth opposite the name of each such Initial Issuing Lender on
Schedule 1.1(a) and (b) for any other Issuing Lender becoming an Issuing Lender
after the Closing Date, such amount as separately agreed to in a written
agreement between the US Borrower and such Issuing Lender (which such agreement
shall be promptly delivered to the Administrative Agent upon execution), in each
case of clauses (a) and (b) above, any such amount may be changed after the
Closing Date in a written agreement between the US Borrower and such Issuing
Lender (which such agreement shall be promptly delivered to the Administrative
Agent upon execution); provided that the L/C Commitment with respect to any
Person that ceases to be an Issuing Lender for any reason pursuant to the terms
hereof shall be $0 (subject to the Letters of Credit of such Person remaining
outstanding in accordance with the provisions hereof). “L/C Facility” means the
letter of credit facility established pursuant to Article III.



--------------------------------------------------------------------------------



 
[fss20160202agreement026.jpg]
- 18 - “L/C Obligations” means at any time, an amount equal to the sum of (a)
the aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5. “L/C Participants” means,
with respect to any Letter of Credit, the collective reference to all the
Revolving Credit Lenders other than the applicable Issuing Lender. “L/C
Sublimit” means the lesser of (a) $50,000,000 and (b) the Revolving Credit
Commitment. “Lender” means each Person executing this Agreement as a Lender on
the Closing Date and any other Person that shall have become a party to this
Agreement as a Lender pursuant to an Assignment and Assumption or pursuant to
Section 5.13, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption. The term “Lenders” shall include any
Designated Lender. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender. “Lender Joinder Agreement” means a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent delivered in connection with Section 5.13. “Lending Office” means, with
respect to any Lender, the office of such Lender maintaining such Lender’s
Extensions of Credit, which office may include any Affiliate of such Lender or
any domestic or foreign branch or such Lender or such Affiliate. “Letter of
Credit Application” means an application, in the form specified by the
applicable Issuing Lender from time to time, requesting such Issuing Lender to
issue a Letter of Credit. “Letters of Credit” means the collective reference to
letters of credit issued pursuant to Section 3.1 and the Existing Letters of
Credit. Letters of Credit may be issued in Dollars or in the Alternative
Currency. “LIBOR” means: (a) for any interest rate calculation with respect to a
LIBOR Rate Loan denominated in Dollars or Euro, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars or Euro for a period
equal to the applicable Interest Period which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period. If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period; (b) for
any interest rate calculation with respect to a LIBOR Rate Loan denominated in
Canadian Dollars, the rate of interest per annum determined on the basis of the
rate for deposits in Canadian Dollars equal to the Canadian Dealer Offered Rate
(“CDOR”) for a period equal to the applicable Interest Period which appears on
the applicable Reuters Screen Page (or any applicable successor page) at
approximately 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date.
If, for any reason, such rate does not appear on the applicable Reuters Screen
Page (or any applicable successor page), then



--------------------------------------------------------------------------------



 
[fss20160202agreement027.jpg]
- 19 - “CDOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Canadian Dollars
would be offered by first class banks in the Ontario interbank market to the
Administrative Agent at approximately 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date. (c) for any interest rate calculation with respect to a
Base Rate Loan, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for an Interest Period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, if LIBOR shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.” “LIBOR Rate”
means a rate per annum determined by the Administrative Agent pursuant to the
following formula: LIBOR Rate = LIBOR 1.00-Eurodollar Reserve Percentage
Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. “LIBOR Rate
Loan” means any Loan bearing interest at a rate based upon the LIBOR Rate (or
CDOR in the case of Canadian Dollars) as provided in Section 5.1(a). “License”
has the meaning assigned thereto in Section 8.5(a). “Lien” means, with respect
to any asset, any mortgage, leasehold mortgage, lien, pledge, charge, security
interest, hypothecation or encumbrance of any kind in respect of such asset. For
the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease Obligation
or other title retention agreement relating to such asset. “Loan Documents”
means, collectively, this Agreement, each Note, the Letter of Credit
Applications, the Security Documents, the Subsidiary Guaranty Agreement, the Fee
Letters, and each other document, instrument, certificate and agreement executed
and delivered by the Credit Parties or any of their respective Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).



--------------------------------------------------------------------------------



 
[fss20160202agreement028.jpg]
- 20 - “Loans” means the collective reference to the Revolving Credit Loans and
the Swingline Loans, and “Loan” means any of such Loans. “London Banking Day”
means any day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market. “Material Adverse Effect”
means, with respect to the US Borrower and its Subsidiaries, (a) a material
adverse effect on the operations, business, properties or condition (financial
or otherwise) of such Persons, taken as a whole, (b) a material impairment of
the ability of the Credit Parties, taken as a whole, to perform its obligations
under the Loan Documents, (c) a material impairment of the rights and remedies
of the Administrative Agent or the Lenders under any Loan Document or (d) a
material impairment of the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party. “Material
Foreign Subsidiary” means Federal Signal VAMA, S.A. or any other Foreign
Subsidiary (x) having (A) assets in excess of 5% of the total assets of the US
Borrower and its Subsidiaries or (B) EBITDA in excess of 5% of EBITDA of the US
Borrower and its Subsidiaries; provided, that to the extent all of the Foreign
Subsidiaries not then designated as Material Foreign Subsidiaries pursuant to
clauses (i) through (iv) above, shall have at any time in the aggregate (I)
assets in excess of 30% of the total assets of the US Borrower and its
Subsidiaries or (II) EBITDA in excess of 30% of EBITDA of the US Borrower and
its Subsidiaries, then the US Borrower shall immediately designate as Material
Foreign Subsidiaries such number of such Foreign Subsidiaries as necessary to
comply with the requirements of this proviso. Notwithstanding anything to the
contrary contained herein, a Non-US Borrower shall be treated as a Material
Foreign Subsidiary. “Minimum Collateral Amount” means, at any time, (a) with
respect to Cash Collateral consisting of cash or deposit account balances, an
amount equal to 102% of the sum of (i) the Fronting Exposure of the Issuing
Lender with respect to Letters of Credit issued and outstanding at such time and
(ii) the Fronting Exposure of the Swingline Lender with respect to all Swingline
Loans outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and each of the Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion. “Mortgage” means a
certain Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated as of April 23, 2013 encumbering the real property located in
Streator, Illinois owned by the US Borrower and executed by the US Borrower in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time. “Multiemployer Plan” means a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA to which any
Credit Party or any ERISA Affiliate is making, or is accruing an obligation to
make, or has accrued an obligation to make contributions within the preceding
seven (7) years. “Non-Consenting Lender” means any Lender that does not approve
any consent, waiver, amendment, modification or termination that (a) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 12.2 and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Guarantor Subsidiary” means any Subsidiary of the US
Borrower that is not a Subsidiary Guarantor.



--------------------------------------------------------------------------------



 
[fss20160202agreement029.jpg]
- 21 - “Non-US Borrower” and “Non-US Borrowers” have the meanings set forth in
the Preamble. “Non-US Collateral” means any Collateral that is not US
Collateral. “Non-US Obligations” means the portion of the Secured Obligations
evidenced by any Loan made to, or for the benefit of, any Non-US Borrower,
hereunder or under any other Loan Document and any Secured Obligations relating
thereto, together with any Secured Obligations of any Non-US Borrower under any
Secured Hedge Agreement or Secured Cash Management Agreement. “Non-US Revolving
Credit Note” means the promissory note with respect to each Alternative Currency
made by the applicable Non-US Borrower in favor of a Revolving Credit Lender
evidencing the Revolving Credit Loans made by such Revolving Credit Lender,
substantially in the form attached as Exhibit A-3, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part. “Notes” means the collective reference to the Revolving Credit Notes,
the Non-US Revolving Credit Notes and the Swingline Note. “Notice of Account
Designation” has the meaning assigned thereto in Section 2.3(b). “Notice of
Borrowing” has the meaning assigned thereto in Section 2.3(a). “Notice of
Conversion/Continuation” has the meaning assigned thereto in Section 5.2.
“Notice of Non-US Borrower” means a Notice of Non-US Borrower and Assumption
Agreement, in substantially the form of Exhibit I hereto. “Notice of Prepayment”
has the meaning assigned thereto in Section 2.4(c). “Obligations” means, in each
case, whether now in existence or hereafter arising: (a) the principal of and
interest on (including interest accruing after the filing of any bankruptcy or
similar petition) the Loans, (b) the L/C Obligations and (c) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties and each of their respective Subsidiaries to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “Officer’s Compliance Certificate” means a certificate
of the chief financial officer or the treasurer of the US Borrower substantially
in the form attached as Exhibit F. “Operating Lease” means, as to any Person as
determined in accordance with GAAP, any lease of Property (whether real,
personal or mixed) by such Person as lessee which is not a capital lease. “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than



--------------------------------------------------------------------------------



 
[fss20160202agreement030.jpg]
- 22 - connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court, documentary, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union. “Participant Register”
has the meaning assigned thereto in Section 12.9(d). “PATRIOT Act” means the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any Acquisition that meets all of the following
requirements: (a) no less than three (3) Business Days prior to the proposed
closing date of such Acquisition, the US Borrower shall have delivered written
notice of such Acquisition to the Administrative Agent and the Lenders, which
notice shall include the proposed closing date of such Acquisition; (b) that
such Acquisition is not hostile; (c) if such Acquisition is a merger or
consolidation, any Borrower or a Subsidiary Guarantor shall be the surviving
Person and no Change in Control shall have been effected thereby; (d) if either
(x) the Permitted Acquisition Consideration for any such Acquisition exceeds
$80,000,000 or (y) Consolidated Total Leverage Ratio before and immediately
after giving pro forma effect to such Acquisition is greater than 2.00 to 1.00,
no later than three (3) Business Days prior to the proposed closing date of such
Acquisition the US Borrower, to the extent requested by the Administrative
Agent, (i) shall have delivered to the Administrative Agent the most current
draft of the Permitted Acquisition Document, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and (ii) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information;



--------------------------------------------------------------------------------



 
[fss20160202agreement031.jpg]
- 23 - (e) no Default or Event of Default shall have occurred and be continuing
both before and immediately after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith. “Permitted Acquisition
Consideration” means the aggregate amount of the purchase price, including, but
not limited to, any assumed debt, earn-outs (valued at the amount accounted for
as a liability on the financial statements pursuant to GAAP), deferred payments,
or Capital Stock of the US Borrower (net of the applicable acquired company’s
cash and cash equivalents balance), to be paid on a singular basis in connection
with any applicable Permitted Acquisition as set forth in the applicable
Permitted Acquisition Documents executed by the US Borrower or any of its
Subsidiaries in order to consummate the applicable Permitted Acquisition.
“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by the US Borrower or any Subsidiary Guarantor, to the
extent applicable, historical financial statements and income tax returns for
the most recent three year period and lien search results (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege). “Permitted Acquisition Documents” means with respect to any
Acquisition proposed by any Borrower or any Subsidiary Guarantor, the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition including disclosure schedules thereto, and any amendment,
modification or supplement to any of the foregoing. “Permitted Liens” means the
Liens permitted pursuant to Section 9.2. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Platform” means
Debt Domain, Intralinks, SyndTrak or a substantially similar electronic
transmission system. “Prime Rate” means, at any time, the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate. Each change in the Prime Rate shall be effective as of the opening
of business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks. “Pro Forma Basis” means, for
purposes of calculating Consolidated EBITDA for any period during which one or
more Specified Transactions occurs, that such Specified Transaction (and all
other Specified Transactions that have been consummated during the applicable
period) shall be deemed to have occurred as of the first day of the applicable
period of measurement and all income statement items (whether positive or
negative) attributable to the Property or Person disposed of in an Asset
Disposition shall be excluded and all income statement items (whether positive
or negative) attributable to the Property or Person acquired in a Permitted
Acquisition shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and supported by a quality of
earnings report issued by an independent certified public accounting firm or a
certified analysis of the chief financial officer of the US Borrower, in either
case, the results of which shall be reasonably satisfactory to the
Administrative Agent).



--------------------------------------------------------------------------------



 
[fss20160202agreement032.jpg]
- 24 - “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock. “Qualified Capital Stock” means
any Capital Stock that are not Disqualified Capital Stock. “Rate Determination
Date” means (i) the first day of such Interest Period with respect to LIBOR Rate
Loans denominated in Canadian Dollars and (ii) two (2) London Banking Days prior
to the commencement of such Interest Period with respect to LIBOR Rate Loans
denominated in Dollars or Euro (or such other day as is generally treated as the
rate fixing day by market practice in such interbank market, as determined by
the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent). “Recipient” means
(a) the Administrative Agent, (b) any Lender and (c) any Issuing Lender, as
applicable. “Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender. “Related Parties” means, with respect to
any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates. “Required
Lenders” means, at any time, Lenders having Total Credit Exposures representing
more than fifty percent (50%) of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. “Responsible Officer” means, as to any
Person, the chief executive officer, president, chief financial officer,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person designated in writing by the Borrower and reasonably acceptable
to the Administrative Agent; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person. “Restricted Payment” has the meaning
assigned thereto in Section 9.6. “Revaluation Date” means with respect to any
Loan, each of the following: (i) each date of a Borrowing of a LIBOR Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
LIBOR Rate Loan denominated in an Alternative Currency pursuant to Section 5.2,
and (iii) such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require. “Revolving Credit Commitment” means (a) as
to any Revolving Credit Lender, the obligation of such Revolving Credit Lender
to make Revolving Credit Loans to, and to purchase participations in L/C
Obligations and Swingline Loans for the account of, the US Borrower hereunder in
an aggregate principal amount at any time outstanding not to exceed the amount
set forth opposite such Revolving Credit



--------------------------------------------------------------------------------



 
[fss20160202agreement033.jpg]
- 25 - Lender’s name on the Register, as such amount may be modified at any time
or from time to time pursuant to the terms hereof (including, without
limitation, Section 5.13) and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $325,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b). “Revolving Credit Commitment Percentage” means, with respect to
any Revolving Credit Lender at any time, the percentage of the total Revolving
Credit Commitments of all the Revolving Credit Lenders represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(b). “Revolving Credit Exposure”
means, as to any Revolving Credit Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Credit Loans and such Revolving
Credit Lender’s participation in L/C Obligations and Swingline Loans at such
time. “Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II (including any increase in such revolving
credit facility established pursuant to Section 5.13). “Revolving Credit
Lenders” means, collectively, all of the Lenders with a Revolving Credit
Commitment. “Revolving Credit Loan” means any revolving loan made to a Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires. “Revolving Credit Maturity Date” means the earliest to occur
of (a) January 27, 2021, (b) the date of termination of the entire Revolving
Credit Commitment by the Borrowers pursuant to Section 2.5, and (c) the date of
termination of the Revolving Credit Commitment pursuant to Section 10.2(a).
“Revolving Credit Note” means a promissory note made by the US Borrower in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part. “Revolving Credit Outstandings” means
the sum of (a) with respect to Revolving Credit Loans, the Dollar Equivalent of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans, occurring on
such date; plus (b) with respect to Swingline Loans, on any date, the aggregate
outstanding principal amount thereof in Dollars after giving effect to any
borrowings and prepayments or repayments of Swingline Loans, occurring on such
date plus (c) with respect to any L/C Obligations on any date, the aggregate
outstanding amount thereof in Dollars on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.



--------------------------------------------------------------------------------



 
[fss20160202agreement034.jpg]
- 26 - “Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding. “Same Day Funds” means (a) with respect to disbursements and
payments in Dollars, immediately available funds, and (b) with respect to
disbursements and payments in an Alternative Currency, same day or other funds
as may be determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency. “Sanctions” means economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority. “Sanctioned Country” means at any time, a country
or territory which is itself the subject or target of any Sanctions. “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person more than 50% owned or
controlled by any such Person or Persons described in clauses (a) and (b). “SEC”
means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Secured Cash Management
Agreement” means any Cash Management Agreement between or among any Credit Party
and any Cash Management Bank. “Secured Hedge Agreement” means any Hedge
Agreement between or among any Credit Party and any Hedge Bank. “Secured
Obligations” means, collectively, (a) the Obligations and (b) all existing or
future payment and other obligations owing by any Credit Party under (i) any
Secured Hedge Agreement (other than an Excluded Swap Obligation) and (ii) any
Secured Cash Management Agreement. “Secured Parties” means, collectively, the
Administrative Agent, the Lenders (including Designated Lenders), the Issuing
Lenders, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
11.5, any other holder from time to time of any of any Secured Obligations and,
in each case, their respective successors and permitted assigns. “Security
Agreement” means the amended and restated security agreement of even date
herewith executed by the Credit Parties in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, which shall be in form and
substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time. “Security Documents” means
the collective reference to the Security Agreement, the Mortgage, and each other
agreement or writing hereafter delivered to Administrative Agent pursuant to
which any Credit Party pledges or grants a security interest in any Property or
assets securing the Secured Obligations.



--------------------------------------------------------------------------------



 
[fss20160202agreement035.jpg]
- 27 - “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. “Specified Transactions” means (a) any Asset Disposition, (b) any
Permitted Acquisition and (c) the Transactions. “Spot Rate” for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency. “Subordinated Indebtedness” means the collective reference to
any Indebtedness incurred by the US Borrower or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent. “Subsidiary” means as to
any Person, any corporation, partnership, limited liability company or other
entity of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors (or
equivalent governing body) or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency). Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the US Borrower (other than (i) Foreign Subsidiaries to the
extent that and for so long as the guaranty of such Foreign Subsidiary would
have adverse tax consequences for the US Borrower or any other Credit Party or
result in a violation of Applicable Laws and (ii) Domestic Subsidiaries that are
nonoperating with assets of less than $1,000,000 and nominal liabilities) in
existence on the Closing Date or which becomes a party to the Subsidiary
Guaranty Agreement pursuant to Section 8.14. “Subsidiary Guaranty Agreement”
means the unconditional guaranty agreement of even date herewith executed by the
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit and the Secured Parties, which shall be in form and substance acceptable
to the Administrative Agent.



--------------------------------------------------------------------------------



 
[fss20160202agreement036.jpg]
- 28 - “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).
“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment. “Swingline Facility” means the swingline facility established
pursuant to Section 2.2. “Swingline Lender” means Wells Fargo in its capacity as
swingline lender hereunder or any successor thereto. “Swingline Loan” means any
swingline loan made by the Swingline Lender to the US Borrower pursuant to
Section 2.2, and all such swingline loans collectively as the context requires.
“Swingline Note” means a promissory note made by the US Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part. “Synthetic Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease in accordance with GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007. “TARGET Day” means any day on which TARGET2 (or,
if such payment system ceases to be operative, such other payment system, if
any, determined by the Administrative Agent to be a suitable replacement) is
open for the settlement of payments in Euro. “Taxes” means all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, fines, additions to tax or penalties
applicable thereto. “Termination Event” means the occurrence of any of the
following which, individually or in the aggregate, has resulted or could
reasonably be expected to result in liability of the US Borrower in an aggregate
amount in excess of the Threshold Amount: (a) a “Reportable Event” described in
Section 4043 of ERISA for which the thirty (30) day notice requirement has not
been waived by the PBGC, or (b) the withdrawal of any Credit Party or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of



--------------------------------------------------------------------------------



 
[fss20160202agreement037.jpg]
- 29 - ERISA, or (g) the determination that any Pension Plan or Multiemployer
Plan is considered an at-risk plan or plan in endangered or critical status with
the meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305
of ERISA or (h) the partial or complete withdrawal of any Credit Party or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate. “Threshold Amount” means $10,000,000. “Total
Credit Exposure” means, as to any Lender at any time, the unused Commitments and
Revolving Credit Exposure of such Lender at such time. “Trade Date” has the
meaning assigned thereto in Section 12.9(h)(i). “Transaction Costs” means all
transaction fees, charges and other amounts related to the Transactions and any
Permitted Acquisitions (including, without limitation, any financing fees,
merger and acquisition fees, legal fees and expenses, due diligence fees or any
other fees and expenses in connection therewith), in each case to the extent
paid within six (6) months of the closing of the Credit Facility or such
Permitted Acquisition, as applicable, and approved by the Administrative Agent
in its reasonable discretion. “Transactions” means, collectively, (a) the
repayment in full of all Indebtedness outstanding under the Existing Credit
Agreement, (b) the initial Extensions of Credit and (c) the payment of the
Transaction Costs incurred in connection with the foregoing. “UCC” means the
Uniform Commercial Code as in effect in the State of Illinois. “Uniform Customs”
means the Uniform Customs and Practice for Documentary Credits (2007 Revision),
effective July, 2007 International Chamber of Commerce Publication No. 600.
“United States” means the United States of America. “US Borrower” has the
meaning in the Preamble. “US Collateral” means Collateral granted by the US
Borrower and the Subsidiary Guarantors (excluding voting Capital Stock of a
Foreign Subsidiary in excess of 65% of the outstanding voting Capital Stock of
such Foreign Subsidiary). “US Obligations”: Secured Obligations other than
Non-US Obligations. “U.S. Person” means any Person that is a “United States
person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax Compliance
Certificate” has the meaning assigned thereto in Section 5.11(g). “Wells Fargo”
means Wells Fargo Bank, National Association, a national banking association.



--------------------------------------------------------------------------------



 
[fss20160202agreement038.jpg]
- 30 - “Wholly-Owned” means, with respect to a Subsidiary, that all of the
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by any Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than such Borrower and/or one or more of its
Wholly- Owned Subsidiaries). “Withholding Agent” means the Borrower and the
Administrative Agent. Section 1.2 Other Definitions and Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”. Section 1.3 Accounting Terms. (a) All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the US Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (b) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the US Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the US Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the US Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.



--------------------------------------------------------------------------------



 
[fss20160202agreement039.jpg]
- 31 - Section 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect. Section 1.5 Rounding. Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). Section 1.6 References to Agreement
and Laws. Unless otherwise expressly provided herein, (a) any definition or
reference to formation documents, governing documents, agreements (including the
Loan Documents) and other contractual documents or instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law. Section 1.7 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable), except with
respect to any borrowings and payments in Euro, such references shall mean
London, England time, unless otherwise notified by the Administrative Agent.
Section 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit in Dollars after giving effect
to all increases thereof contemplated by such Letter of Credit or the Letter of
Credit Application therefor (at the time specified therefor in such applicable
Letter of Credit or Letter of Credit Application and as such amount may be
reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount in Dollars which is drawn, reimbursed and no longer available under such
Letter of Credit). Section 1.9 Guarantees. Unless otherwise specified, the
amount of any Guarantee shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee. Section 1.10 Covenant Compliance Generally. For
purposes of determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating Consolidated Net Income in the
most recent annual financial statements of the US Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such



--------------------------------------------------------------------------------



 
[fss20160202agreement040.jpg]
- 32 - Sections, including with respect to determining whether any Indebtedness
or Investment may be incurred at any time under such Sections. Section 1.11
Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent. (b) Wherever in this Agreement in
connection with a Revolving Loan Commitment, conversion, continuation or
prepayment of a LIBOR Rate Loan, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Revolving Loan Commitment or
Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be. (c) The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR Rate” or with respect to any
comparable or successor rate thereto. Section 1.12 Change of Currency. (a) Each
obligation of the Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Loan Commitment in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Loan Commitment, at the end of
the then current Interest Period. (b) Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro. ARTICLE II REVOLVING CREDIT
FACILITY Section 2.1 Revolving Credit Loans. Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this



--------------------------------------------------------------------------------



 
[fss20160202agreement041.jpg]
- 33 - Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans (i) in Dollars or in one or more
Alternative Currencies to the US Borrower or (ii) in one or more Alternative
Currencies to the Non-US Borrowers, from time to time from the Closing Date to,
but not including, the Revolving Credit Maturity Date as requested by the US
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment,
(b) the Revolving Credit Exposure of any Revolving Credit Lender shall not at
any time exceed such Revolving Credit Lender’s Revolving Credit Commitment, (c)
the aggregate Revolving Credit Outstandings denominated in Canadian Dollars
shall not exceed the Alternative Currency Sublimit applicable to Canadian
Dollars and (d) the aggregate Revolving Credit Outstandings denominated in Euros
shall not exceed the Alternative Currency Sublimit applicable to Euros. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrowers may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date. Section 2.2 Swingline Loans. (a) Availability. Subject to
the terms and conditions of this Agreement and the other Loan Documents,
including, without limitation, Section 6.2(e) of this Agreement, and in reliance
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, the Swingline Lender may, in its sole discretion, make
Swingline Loans in Dollars to the US Borrower from time to time from the Closing
Date to, but not including, the Revolving Credit Maturity Date; provided, that
(i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.
Notwithstanding any provision herein to the contrary, the Swingline Lender and
the US Borrower may agree that the Swingline Facility may be used to
automatically draw and repay Swingline Loans (subject to the limitations set
forth herein) pursuant to cash management arrangements between the US Borrower
and the Swingline Lender (the “Sweep Arrangement”). Principal and interest on
Swingline Loans deemed requested pursuant to the Sweep Arrangement shall be paid
pursuant to the terms and conditions agreed to between the US Borrower and the
Swingline Lender (without any deduction, setoff or counterclaim whatsoever). The
borrowing and disbursement provisions set forth in Section 2.3 and any other
provision hereof with respect to the timing or amount of payments on the
Swingline Loans (other than Section 2.4(a)) shall not be applicable to Swingline
Loans made and prepaid pursuant to the Sweep Arrangement. Unless sooner paid
pursuant to the provisions hereof or the provisions of the Sweep Arrangement,
the principal amount of the Swingline Loans shall be paid in full, together with
accrued interest thereon, on the Revolving Credit Maturity Date. (b) Refunding.
(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the US Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than



--------------------------------------------------------------------------------



 
[fss20160202agreement042.jpg]
- 34 - 1:00 p.m. on the day specified in such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Swingline Loans. No Revolving Credit Lender’s obligation to
fund its respective Revolving Credit Commitment Percentage of a Swingline Loan
shall be affected by any other Revolving Credit Lender’s failure to fund its
Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan. (ii) The US Borrower
shall pay to the Swingline Lender on demand in immediately available funds the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the US Borrower
irrevocably authorizes the Administrative Agent to charge any account maintained
by the US Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the US Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages. (iii) If for any reason any
Swingline Loan cannot be refinanced with a Revolving Credit Loan pursuant to
Section 2.2(b)(i), each Revolving Credit Lender shall, on the date such
Revolving Credit Loan was to have been made pursuant to the notice referred to
in Section 2.2(b)(i), purchase for cash an undivided participating interest in
the then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to such Revolving Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Swingline Loans then outstanding. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its Swingline Participation Amount. Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Revolving Credit Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender. (iv) Each Revolving Credit Lender’s obligation to make the
Revolving Credit Loans referred to in Section 2.2(b)(i) and to purchase
participating interests pursuant to Section 2.2(b)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right



--------------------------------------------------------------------------------



 
[fss20160202agreement043.jpg]
- 35 - that such Revolving Credit Lender or the US Borrower may have against the
Swingline Lender, the US Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VI, (C) any
adverse change in the condition (financial or otherwise) of the US Borrower, (D)
any breach of this Agreement or any other Loan Document by the US Borrower, any
other Credit Party or any other Revolving Credit Lender or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. (v) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), the
Swingline Lender shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the applicable Federal Funds Rate, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Revolving Credit Loan or Swingline Participation
Amount, as the case may be. A certificate of the Swingline Lender submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error. (c) Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15. Section 2.3 Procedure for Advances
of Revolving Credit Loans and Swingline Loans. (a) Requests for Borrowing. The
US Borrower shall give the Administrative Agent irrevocable prior written notice
substantially in the form of Exhibit B (a “Notice of Borrowing”) not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan denominated in Dollars and (iii) at least three (3) Business Days before
each LIBOR Rate Loan denominated in Alternative Currencies of its intention to
borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the name of the Borrower, (C) the amount of such borrowing, which shall
be, (x) with respect to Base Rate Loans (other than Swingline Loans) in an
aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof and the currency of the LIBOR Rate Loans to be borrowed, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of the Dollar
Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof and (z) with respect to Swingline Loans in an
aggregate principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, (D) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (E) in the case of a Revolving Credit Loan to be made in Dollars whether
the Loans are to be LIBOR Rate Loans or Base Rate Loans, (F) in the case of a
Revolving Credit Loan which is a LIBOR Rate Loan, the currency to be borrowed
and (G) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; provided that if the US Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the requested date of such borrowing, whereupon the
Administrative Agent shall give prompt notice to the Revolving Credit Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. If the US Borrower fails to specify a type of Loan in a Notice



--------------------------------------------------------------------------------



 
[fss20160202agreement044.jpg]
- 36 - of Borrowing, then the applicable Loans shall be made as Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of an Interest Period with respect to a Loan denominated in an
Alternative Currency such Loans shall be continued with an Interest Period of
one month. If the US Borrower fails to specify a currency in a Notice of
Borrowing then the LIBOR Rate Loan so requested shall be made in Dollars. If the
US Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing. Except as otherwise provided herein, no Loan may be converted into or
continued as a Loan denominated in a different currency. (b) Disbursement of
Revolving Credit and Swingline Loans. Following receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Lender of the
amount (and currency) of its Revolving Credit Commitment Percentage of the
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the US Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans or the
continuation of Loans denominated in an Alternative Currency, in each case as
described in the preceding subsection. Not later than 1:00 p.m. on the proposed
borrowing date, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, (i) each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the US Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans denominated in Dollars or the Alternative Currency to be
made on such borrowing date and (ii) the Swingline Lender will make available to
the Administrative Agent, for the account of the US Borrower, at the office of
the Administrative Agent in funds denominated in Dollars immediately available
to the Administrative Agent, the Swingline Loans to be made on such borrowing
date. The US Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the US Borrower identified in the most recent notice substantially in
the form attached as Exhibit C (a “Notice of Account Designation”) delivered by
the US Borrower to the Administrative Agent or as may be otherwise agreed upon
by the US Borrower and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section to the extent that any Revolving Credit Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan. Revolving Credit Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b). Section 2.4 Repayment and Prepayment of Revolving Credit and
Swingline Loans. (a) Repayment on Termination Date. The US Borrower hereby
agrees to repay the outstanding principal amount of all (i) Revolving Credit
Loans in full on the Revolving Credit Maturity Date and (ii) all Swingline Loans
in accordance with Section 2.2(b) (but, in any event, no later than the
Revolving Credit Maturity Date), together, in each case, with all accrued but
unpaid interest thereon. Each Non US Borrower hereby agrees to repay the
outstanding principal amount of Non-US Revolving Credit Loans borrowed by such
Non US Borrower on the Revolving Credit Maturity Date, together, in each case,
with all accrued but unpaid interest thereon. (b) Mandatory Prepayments. If at
any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the US Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving



--------------------------------------------------------------------------------



 
[fss20160202agreement045.jpg]
- 37 - Credit Lenders, Extensions of Credit in an amount equal to such excess
with each such repayment applied first, to the principal amount of outstanding
Swingline Loans, second to the principal amount of outstanding Revolving Credit
Loans and third, with respect to any Letters of Credit then outstanding, a
payment of Cash Collateral into a Cash Collateral account opened by the
Administrative Agent, for the benefit of the Revolving Credit Lenders, in an
amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)). If the Administrative Agent notifies the US Borrower at
any time that the Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the US Borrower or the Non-US Borrowers solely as to their
Non-US Obligations, as applicable, shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.
(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day of the intended prepayment of each Base
Rate Loan and each Swingline Loan, (ii) at least three (3) Business Days before
the intended prepayment of each LIBOR Rate Loan denominated in Dollars and (iii)
three (3) Business Days before the intended prepayment of each LIBOR Rate Loan
denominated in Alternative Currencies, specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving Credit Lender. If any such notice is given,
the amount specified in such notice shall be due and payable on the date set
forth in such notice. Partial prepayments shall be in an aggregate amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans (whether
denominated in Dollars or Alternative Currencies) and $500,000 or a whole
multiple of $100,000 in excess thereof with respect to Swingline Loans. A Notice
of Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrowers in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrowers from their
obligations in respect thereof under Section 5.9). (d) Limitation on Prepayment
of LIBOR Rate Loans. The Borrowers may not prepay any LIBOR Rate Loan on any day
other than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by any amount required to be paid pursuant to Section
5.9 hereof. (e) Hedge Agreements. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrowers’ obligations under
any Hedge Agreement entered into with respect to the Loans. Section 2.5
Reserved. Section 2.6 Termination of Revolving Credit Facility. The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Revolving Credit Maturity Date.



--------------------------------------------------------------------------------



 
[fss20160202agreement046.jpg]
- 38 - ARTICLE III LETTER OF CREDIT FACILITY Section 3.1 L/C Facility. (a)
Availability. Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby or commercial Letters of Credit in an
aggregate amount in Dollars not to exceed its L/C Commitment for the account of
the US Borrower or, subject to Section 3.10, any Subsidiary thereof. Letters of
Credit may be issued on any Business Day from the Closing Date to, but not
including the fifth (5th) Business Day prior to the Revolving Credit Maturity
Date in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that no Issuing Lender shall issue any Letter of Credit if,
after giving effect to such issuance, (a) the L/C Obligations would exceed the
L/C Sublimit, (b) the L/C Obligations would exceed the Issuing Lender Sublimit
with respect to each Issuing Lender or (c) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment. Each Letter of Credit shall (i)
expire on a date no more than twelve (12) months after the date of issuance or
last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the applicable Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date and (ii) be subject to the Uniform Customs, in
the case of a commercial Letter of Credit, or ISP98, in the case of a standby
Letter of Credit, in each case as set forth in the Letter of Credit Application
or as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of Illinois. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if (A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any Applicable Law applicable to such Issuing Lender or (B)
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, or (C) the
conditions set forth in Section 6.2 are not satisfied. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder. (b)
Defaulting Lenders. Notwithstanding anything to the contrary contained in this
Agreement, Article III shall be subject to the terms and conditions of Section
5.14 and Section 5.15. Section 3.2 Procedure for Issuance of Letters of Credit.
The US Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its applicable office
(with a copy to the Administrative Agent at the Administrative Agent’s Office) a
Letter of Credit Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender or the Administrative Agent may request. Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender
shall, process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no



--------------------------------------------------------------------------------



 
[fss20160202agreement047.jpg]
- 39 - event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the US Borrower. The applicable Issuing Lender shall promptly furnish
to the US Borrower and the Administrative Agent a copy of such Letter of Credit
and the Administrative Agent shall promptly notify each Revolving Credit Lender
of the issuance and upon request by any Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein. Section 3.3 Commissions and Other Charges. (a)
Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the US
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to (i) in
the case of commercial Letters of Credit, the daily amount available to be drawn
under such commercial Letters of Credit times the Applicable Margin with respect
to Revolving Credit Loans that are LIBOR Rate Loans and (ii) in the case of
standby Letters of Credit, the daily amount available to be drawn under such
standby Letters of Credit times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.3 in accordance with their respective Revolving Credit Commitment
Percentages. (b) Issuance Fee. In addition to the foregoing commission, the US
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letters executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender. (c) Other Fees, Costs,
Charges and Expenses. In addition to the foregoing fees and commissions, the US
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary fees, costs, charges and expenses as are incurred or charged by such
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit issued by it. Section 3.4 L/C Participations.
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the US Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices



--------------------------------------------------------------------------------



 
[fss20160202agreement048.jpg]
- 40 - specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed. (b) Upon becoming aware of any amount required to be
paid by any L/C Participant to any Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit, issued by it, such Issuing Lender shall notify the
Administrative Agent of such unreimbursed amount and the Administrative Agent
shall notify each L/C Participant (with a copy to the applicable Issuing Lender)
of the amount and due date of such required payment and such L/C Participant
shall pay to the Administrative Agent in Dollars (which, in turn shall pay such
Issuing Lender) the amount specified on the applicable due date. If any such
amount is paid to such Issuing Lender after the date such payment is due, such
L/C Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day. (c)
Whenever, at any time after any Issuing Lender has made payment under any Letter
of Credit issued by it and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this Section,
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the US Borrower or otherwise), or any payment of interest
on account thereof, such Issuing Lender will distribute to such L/C Participant
its pro rata share thereof; provided, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it. (d) Each L/C
Participant’s obligation to make the Revolving Credit Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(a) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender or the US Borrower may have
against the Issuing Lender or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article VI, (iii) any
adverse change in the condition (financial or otherwise) of the US Borrower,
(iv) any breach of this Agreement or any other Loan Document by the US Borrower,
any other Credit Party or any other Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Section 3.5 Reimbursement Obligation of the US Borrower. In the
event of any drawing under any Letter of Credit, the US Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
applicable Issuing Lender on each date on which such Issuing Lender notifies the
US Borrower of the date and amount of a draft paid by it under any Letter of
Credit for the amount of (a) such draft so paid and (b) any amounts referred to
in Section 3.3(c) incurred by such Issuing Lender in connection with such
payment. Unless the US Borrower shall immediately notify such Issuing Lender
that the US Borrower intends to reimburse such Issuing Lender for such drawing
from other sources or funds, the US Borrower shall be deemed to have timely
given a Notice of Borrowing to the Administrative Agent requesting that



--------------------------------------------------------------------------------



 
[fss20160202agreement049.jpg]
- 41 - the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate
Loan on the applicable repayment date in the amount of (i) such draft so paid
and (ii) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment, and the Revolving Credit Lenders shall
make a Revolving Credit Loan as a Base Rate Loan in such amount, the proceeds of
which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and such fees and expenses. Each Revolving Credit Lender
acknowledges and agrees that its obligation to fund a Revolving Credit Loan in
accordance with this Section to reimburse such Issuing Lender for any draft paid
under a Letter of Credit issued by it is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the US Borrower has elected to pay the amount of such drawing with funds from
other sources and shall fail to reimburse such Issuing Lender as provided above,
or if the amount of such drawing is not fully refunded through a Base Rate Loan
as provided above, the unreimbursed amount of such drawing shall bear interest
at the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full. Section 3.6
Obligations Absolute. The US Borrower’s obligations under this Article III
(including, without limitation, the Reimbursement Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any set
off, counterclaim or defense to payment which the US Borrower may have or have
had against the Issuing Lender or any beneficiary of a Letter of Credit or any
other Person. The US Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the US Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the US Borrower against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The US Borrower agrees
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit issued by it or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct shall be binding
on the US Borrower and shall not result in any liability of such Issuing Lender
or any L/C Participant to the US Borrower. The responsibility of any Issuing
Lender to the US Borrower in connection with any draft presented for payment
under any Letter of Credit issued to it shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit. Section 3.7 Effect of Letter of
Credit Application. To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply. Section 3.8
Resignation of Issuing Lenders. (a) Any Lender may at any time resign from its
role as an Issuing Lender hereunder upon not less than thirty (30) days prior
notice to the US Borrower and the Administrative Agent (or such shorter period
of time as may be acceptable to the US Borrower and the Administrative Agent).



--------------------------------------------------------------------------------



 
[fss20160202agreement050.jpg]
- 42 - (b) Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the US Borrower may, or at the request of such resigned Issuing
Lender the US Borrower shall, use commercially reasonable efforts to, arrange
for one or more of the other Issuing Lenders to issue Letters of Credit
hereunder in substitution for the Letters of Credit, if any, issued by such
resigned Issuing Lender and outstanding at the time of such resignation, or make
other arrangements satisfactory to the resigned Issuing Lender to effectively
cause another Issuing Lender to assume the obligations of the resigned Issuing
Lender with respect to any such Letters of Credit. Section 3.9 Reporting of
Letter of Credit Information and L/C Commitment. At any time that there is an
Issuing Lender that is not also the financial institution acting as
Administrative Agent, then (a) on the last Business Day of each calendar month,
(b) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (c) on each date that a Letter of Credit is issued or the expiry date
of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the Issuing Lender) shall deliver to the Administrative
Agent a report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information (including, without limitation, any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such Issuing Lender) with respect to each Letter of Credit issued by
such Issuing Lender that is outstanding hereunder. In addition, each Issuing
Lender shall provide notice to the Administrative Agent of its L/C Commitment,
or any change thereto, promptly upon it becoming an Issuing Lender or making any
change to its L/C Commitment. No failure on the part of any Issuing Lender to
provide such information pursuant to this Section 3.9 shall limit the
obligations of the US Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder. Section
3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Domestic Subsidiary, the Borrower shall be obligated to
reimburse, or to cause the applicable Subsidiary to reimburse, the Issuing
Lender hereunder for any and all drawings under such Letter of Credit. The US
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the US Borrower and
that the US Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries. ARTICLE IV RESERVED ARTICLE V GENERAL LOAN PROVISIONS
Section 5.1 Interest. (a) Interest Rate Options. Subject to the provisions of
this Section, at the election of the US Borrower, (i) Revolving Credit Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the US
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The US Borrower shall select the



--------------------------------------------------------------------------------



 
[fss20160202agreement051.jpg]
- 43 - rate of interest and Interest Period, if any, applicable to any Loan at
the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. (b) Default Rate.
Subject to Section 10.3, (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 10.1(a), (b), (i) or (j), or
(ii) at the election of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, (A) the Borrowers shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) any or all of the then outstanding LIBOR Rate Loans denominated in
an Alternative Currency be prepaid, or redominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto, (C) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (D) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document (such rate
as determined under clause (C) or (D) as applicable, “Default Rate”) and (E) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrowers of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law. (c) Interest Payment and Computation.
Interest on each Base Rate Loan shall be due and payable in arrears on the last
Business Day of each calendar quarter commencing March 31, 2016; and interest on
each LIBOR Rate Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and if such Interest Period extends over three (3)
months, at the end of each three (3) month interval during such Interest Period.
All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year) or,
in the case of interest on LIBOR Rate Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. For the purposes of the Interest Act (Canada), (i)
whenever a rate of interest or fee rate hereunder is calculated on the basis of
a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. (d) Maximum Rate. In no
contingency or event whatsoever shall the aggregate of all amounts deemed
interest under this Agreement charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any Applicable Law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrowers any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations. It is the intent hereof that the Borrowers not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive,



--------------------------------------------------------------------------------



 
[fss20160202agreement052.jpg]
- 44 - directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrowers under Applicable Law. Section 5.2 Notice
and Manner of Conversion or Continuation of Loans. Provided that no Default or
Event of Default has occurred and is then continuing, the Borrowers shall have
the option to (a) convert at any time following the third Business Day after the
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $5,000,000 or any whole multiple
of $1,000,000 in excess thereof into one or more LIBOR Rate Loans (whether in
Dollars or any Alternative Currency) and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
denominated in Dollars in a principal amount equal to $3,000,000 or a whole
multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such LIBOR Rate Loans (whether in Dollars or
an Alternative Currency) as LIBOR Rate Loans. Whenever the Borrowers desire to
convert or continue Loans as provided above, the US Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of any such Loan (whether in Dollars or an Alternative Currency) is
to be effective specifying (A) the Loans to be converted or continued, and, in
the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan and (E) the currency of the Loans
to be converted or continued. If the US Borrower fails to give a timely Notice
of Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as LIBOR Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loan. If the US Borrower requests a conversion to,
or continuation of, LIBOR Rate Loans, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month. No Loan may
be converted into or continued as a Loan denominated in a different currency,
but instead must be prepaid in the original currency of such Loan and reborrowed
in the other currency. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation. Section 5.3 Fees. (a) Commitment Fee. Commencing on the
Closing Date, subject to Section 5.15(a)(iii)(A), the US Borrower shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee (the “Commitment Fee”) at a rate per annum equal
to the Applicable Margin on the average daily unused portion of the Revolving
Credit Commitment of the Revolving Credit Lenders (other than the Defaulting
Lenders, if any); provided, that the amount of outstanding Swingline Loans shall
not be considered usage of the Revolving Credit Commitment for the purpose of
calculating the Commitment Fee. The Commitment Fee shall be payable in arrears
on the last Business Day of each calendar quarter during the term of this
Agreement commencing March 31, 2016 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other



--------------------------------------------------------------------------------



 
[fss20160202agreement053.jpg]
- 45 - than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages. (b) Other
Fees. The US Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in Dollars in the amounts and at the times
specified in their Fee Letter. The US Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Section 5.4 Manner of Payment. Except as otherwise
expressly provided herein and except with respect to principal and interest on
Loans denominated in an Alternative Currency, each payment by the Borrowers on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received (i) after
2:00 p.m., in the case of payment in Dollars or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency shall be deemed to have been made on the next succeeding Business Day
for all purposes. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limitation the
generality of the foregoing, the Administrative Agent may require that payments
due under this agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Applicable Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrowers to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii). Section 5.5
Evidence of Indebtedness. (a) Extensions of Credit. The Extensions of Credit
made by each Lender and each Issuing Lender shall be evidenced by one or more
accounts or records maintained by such Lender or such



--------------------------------------------------------------------------------



 
[fss20160202agreement054.jpg]
- 46 - Issuing Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender or the applicable Issuing Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders or such
Issuing Lender to the US Borrower and its Subsidiaries and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrowers shall execute and deliver
to such Lender (through the Administrative Agent) a Revolving Credit Note,
Non-US Revolving Credit Note and/or Swingline Note, as applicable, which shall
evidence such Lender’s Revolving Credit Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. (b) Participations. In addition to the
accounts and records referred to in subsection (a), each Revolving Credit Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such
Revolving Credit Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Credit
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Section 5.6
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to any Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply). Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.



--------------------------------------------------------------------------------



 
[fss20160202agreement055.jpg]
- 47 - Section 5.7 Administrative Agent’s Clawback. (a) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (i) in the case of Base Rate Loans, not later than
12:00 noon on the date of any proposed borrowing and (ii) otherwise, prior to
the proposed date of any borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Sections 2.3(b) and 4.2 and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and each Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by a Borrower, the interest rate applicable to Base
Rate Loans. If any Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by any Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (b) Payments
by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the US Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that a
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. (c) Nature of
Obligations of Lenders Regarding Extensions of Credit. The obligations of the
Lenders under this Agreement to make the Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. The
failure of any Lender to make available its Commitment Percentage of any Loan
requested by the Borrowers shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date. Section 5.8 Changed Circumstances. (a)
Circumstances Affecting LIBOR Rate Availability. In connection with any request
for a LIBOR Rate Loan or a conversion to or continuation thereof, if for any
reason (i) the Administrative Agent shall determine (which determination shall
be conclusive and binding absent



--------------------------------------------------------------------------------



 
[fss20160202agreement056.jpg]
- 48 - manifest error) that deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan (whether denominated in Dollars or an Alternative
Currency) or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the LIBOR Rate does
not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans during such Interest Period, then the Administrative
Agent shall promptly give notice thereof to the US Borrower. Thereafter, until
the Administrative Agent notifies the US Borrower that such circumstances no
longer exist, the obligation of the Lenders to make LIBOR Rate Loans in the
affected currency or currencies and the right of the Borrowers to convert any
Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and the
Borrowers shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period. (b) Laws Affecting LIBOR
Rate Availability. If, after the date hereof, the introduction of, or any change
in, any Applicable Law or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the US Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the US Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make LIBOR Rate Loans, and the right of the Borrowers to convert any Loan to a
LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and
thereafter the Borrowers may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period. Section 5.9 Indemnity. Each Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan, foreign exchange losses or from fees payable to terminate the deposits
from which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by such
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan (including the failure to make a payment of any Loan
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency, other than at the direction of the
Administrative Agent or any Lender), (b) due to any failure of such Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts



--------------------------------------------------------------------------------



 
[fss20160202agreement057.jpg]
- 49 - necessary to compensate such Lender shall be forwarded to the US Borrower
through the Administrative Agent and shall be conclusively presumed to be
correct save for manifest error. Section 5.10 Increased Costs. (a) Increased
Costs Generally. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
advances, loans or other credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender; (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or any Issuing Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans made
by such Lender or any Letter of Credit or participation therein; and the result
of any of the foregoing shall be to increase the cost to such Lender, the
Issuing Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrowers shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If any Lender or any
Issuing Lender determines that any Change in Law affecting such Lender or such
Issuing Lender or any lending office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender or such Issuing Lender, the Borrowers shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.



--------------------------------------------------------------------------------



 
[fss20160202agreement058.jpg]
- 50 - (c) Certificates for Reimbursement. A certificate of a Lender, or an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. Each Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof. (d)
Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
US Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof). Section 5.11 Taxes. (a) Defined Terms. For
purposes of this Section 5.11, the term “Lender” includes any Issuing Lender and
the term “Applicable Law” includes FATCA. (b) Payments Free of Taxes. Any and
all payments by or on account of any obligation of any Credit Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the US
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.



--------------------------------------------------------------------------------



 
[fss20160202agreement059.jpg]
- 51 - (e) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Evidence of Payments.
As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 5.11, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (g) Status of Lenders. (i) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the applicable
Borrower and the Administrative Agent, at the time or times reasonably requested
by the applicable Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the applicable Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the US Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the US Borrower or the Administrative Agent as will enable the US
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing, in the
event that any Borrower is a U.S. Person: (A) Any Lender that is a U.S. Person
shall deliver to the US Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the US Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax;



--------------------------------------------------------------------------------



 
[fss20160202agreement060.jpg]
- 52 - (B) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower or the Administrative
Agent), whichever of the following is applicable: (1) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed copies of IRS Form W-8BEN-E establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2) executed copies of
IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or (4) to the extent a Foreign Lender is
not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the US Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and



--------------------------------------------------------------------------------



 
[fss20160202agreement061.jpg]
- 53 - (D) if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the US Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the US Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the US Borrower or the Administrative Agent as may be necessary for
the US Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the US Borrower and the Administrative Agent in
writing of its legal inability to do so. (h) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.11 (including by the payment of additional amounts pursuant to
this Section 5.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 5.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. Section 5.12 Mitigation Obligations; Replacement of
Lenders. (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such



--------------------------------------------------------------------------------



 
[fss20160202agreement062.jpg]
- 54 - Lender shall, at the request of a Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) Replacement of Lenders. If any Lender requests
compensation under Section 5.10, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the US Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
12.9), all of its interests, rights (other than its existing rights to payments
pursuant to Section 5.10 or Section 5.11) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that: (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.9; (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts); (iii) in the case of
any such assignment resulting from a claim for compensation under Section 5.10
or payments required to be made pursuant to Section 5.11, such assignment will
result in a reduction in such compensation or payments thereafter; (iv) such
assignment does not conflict with Applicable Law; and (v) in the case of any
assignment resulting from a Lender becoming a Non- Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Section 5.13 Incremental Loans. (a) At any time,
the US Borrower may by written notice to the Administrative Agent and the
Lenders elect to request the establishment of:



--------------------------------------------------------------------------------



 
[fss20160202agreement063.jpg]
- 55 - (i) one or more incremental term loan commitments (any such incremental
term loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loan (any such additional term loan, an “Incremental Term Loan”)
in Dollars; or (ii) one or more increases in the Revolving Credit Commitments
(any such increase, an “Incremental Revolving Credit Commitment” and, together
with the Incremental Term Loan Commitments, the “Incremental Loan Commitments”)
to make revolving credit loans in Dollars under the Revolving Credit Facility
(any such increase, an “Incremental Revolving Credit Increase” and, together
with the Incremental Term Loans, the “Incremental Loans ”); provided that (1)
the total aggregate principal amount for all such Incremental Loan Commitments
shall not (as of any date of incurrence thereof) exceed $75,000,000 and (2) the
total aggregate amount for each Incremental Loan Commitment (and the Incremental
Loans made thereunder) shall not be less than a minimum principal amount of
$10,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the US Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to Administrative
Agent and the Lenders. Each Lender (or any Affiliate of any Lender and/or any
Approved Fund) shall notify the Administrative Agent within such time period
whether or not it agrees to provide the Incremental Loan Commitment and if so,
whether by an amount equal to, greater than, or less than its Revolving Credit
Commitment Percentage. Any Lender not responding within such time period shall
be deemed to have declined to provide an Incremental Loan Commitment. The
Administrative Agent shall notify the US Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve full amount of a
requested increase, the US Borrower may invite any other Person reasonably
satisfactory to the Administrative Agent, to provide an Incremental Loan
Commitment (any Lender, any Affiliate of any Lender, any Approved Fund or such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. The Administrative Agent and the Borrower shall determine the final
allocation of the Incremental Loan Commitments by the Incremental Lenders. Any
Incremental Loan Commitment shall become effective as of such Increased Amount
Date; provided that: (A) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith; (B) the
Administrative Agent and the Lenders shall have received from the US Borrower an
Officer’s Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the US Borrower is in compliance
with the financial covenants set forth in Section 9.15 based on the financial
statements most recently delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to (1)
any Incremental Loan Commitment, (2) the making of any Incremental Loans
pursuant thereto and (3) any Permitted Acquisition consummated in connection
therewith; (C) each of the representations and warranties contained in Article
VII shall be true and correct in all material respects, except to the extent any
such



--------------------------------------------------------------------------------



 
[fss20160202agreement064.jpg]
- 56 - representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date); (D) the proceeds of any Incremental Loans shall be used for
general corporate purposes of the US Borrower and its Subsidiaries (including
Permitted Acquisitions); (E) each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of the US
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis; (F) (1) in the case of each Incremental Term Loan (the
terms of which shall be set forth in the relevant Lender Joinder Agreement): (x)
such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Borrower, but will not in any event have a
maturity date earlier than the Revolving Loan Maturity Date; (y) the Applicable
Margin and pricing grid, if applicable, for such Incremental Term Loan shall be
determined by the Administrative Agent, the applicable Incremental Lenders and
the US Borrower on the applicable Increased Amount Date; and (2) in the case of
each Incremental Revolving Credit Increase (the terms of which shall be set
forth in the relevant Lender Joinder Agreement): (x) such Incremental Revolving
Credit Increase shall mature on the Revolving Credit Maturity Date, shall bear
interest and be entitled to fees, in each case at a rate determined by the
Administrative Agent, the applicable Incremental Lenders and the US Borrower,
and shall be subject to the same terms and conditions as the Revolving Credit
Loans; interest rate margins and/or unused fees with respect to any Incremental
Revolving Credit Increase may be higher than the interest rate margins and/or
unused fees applicable to the then existing Revolving Credit Commitments;
provided that if the interest rate margins and/or unused fees, as applicable, in
respect of any Incremental Revolving Credit Increase exceed the interest rate
margins and/or unused fees, as applicable, for the Initial Revolving Credit
Facility, then the interest rate margins and/or unused fees, as applicable, for
the Initial Revolving Credit Facility shall be increased so that the interest
rate margins and/or unused fees, as applicable, are equal to the interest rate
margins and/or unused fees for such Incremental Revolving Credit Increase;
provided further that, in determining the interest rate margins and unused fees
applicable to the Incremental Revolving Credit Increase and the then existing
Revolving Credit Commitments, (AA) any upfront fees payable by the US Borrower
to the Lenders under the then existing Revolving Credit Commitments or any
Incremental Revolving Credit Increase, in each case in the initial primary
syndication thereof and the effects of any and all interest



--------------------------------------------------------------------------------



 
[fss20160202agreement065.jpg]
- 57 - rate floors, shall be included (with such upfront fees being equated to
interest based on an assumed four-year life to maturity), (BB) customary
arrangement or commitment fees payable to any Arranger (or its affiliates) or to
one or more arrangers (or their affiliates) in connection with the then existing
Revolving Credit Commitments or to one or more arrangers (or their affiliates)
of any Incremental Revolving Credit Increase shall be excluded and (CC) in the
event that, at the time of determination, the Applicable Margin is determined
based on a pricing grid, the interest rate margins and unused fees shall be
measured for purposes of this clause (F) by reference to each level of the
pricing grid; (y) the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the Revolving Credit Lenders (including the Incremental Lenders providing
such Incremental Revolving Credit Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 in connection with such reallocation as if such reallocation were a
repayment); and (z) except as provided above, all of the other terms and
conditions applicable to such Incremental Revolving Credit Increase shall,
except to the extent otherwise provided in this Section 5.13, be identical to
the terms and conditions applicable to the Revolving Credit Facility; (G) any
Incremental Lender with an Incremental Revolving Credit Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder; (H) such Incremental Loan Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the US
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 5.13); and (I) the US Borrower shall deliver or
cause to be delivered any customary legal opinions or other documents
(including, without limitation, a resolution duly adopted by the board of
directors (or equivalent governing body) of each Credit Party authorizing such
Incremental Loan and/or Incremental Term Loan Commitment) reasonably requested
by Administrative Agent in connection with any such transaction.



--------------------------------------------------------------------------------



 
[fss20160202agreement066.jpg]
- 58 - (b) (i) The Incremental Term Loans shall be on such other terms as shall
be set forth in an amendment to this Agreement including, among other
provisions, amortization, optional prepayments and mandatory prepayments. (ii)
The Incremental Lenders shall be included in any determination of the Required
Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement. (c)
(i) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the US Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto. (ii) On any Increased Amount Date
on which any Incremental Revolving Credit Increase becomes effective, subject to
the foregoing terms and conditions, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Revolving Credit Lender hereunder
with respect to such Incremental Revolving Credit Commitment. Section 5.14 Cash
Collateral. At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent, any
Issuing Lender (with a copy to the Administrative Agent) or the Swingline Lender
(with a copy to the Administrative Agent), the US Borrower shall Cash
Collateralize the Fronting Exposure of such Issuing Lender and/or the Swingline
Lender, as applicable, with respect to such Defaulting Lender (determined after
giving effect to Section 5.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount. (a)
Grant of Security Interest. US Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Permitted Liens), or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the US
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender). (b) Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein. (c) Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14



--------------------------------------------------------------------------------



 
[fss20160202agreement067.jpg]
- 59 - following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent, the Issuing
Lenders and the Swingline Lender that there exists excess Cash Collateral;
provided that, subject to Section 5.15, the Person providing Cash Collateral,
the Issuing Lenders and the Swingline Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations; and provided further that to the extent that such Cash Collateral
was provided by the US Borrower, such Cash Collateral shall remain subject to
the security interest granted pursuant to the Loan Documents. Section 5.15
Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law: (i) Waivers and Amendments. Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and Section 12.2. (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lenders or the Swingline Lender hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lenders and the Swingline
Lender with respect to such Defaulting Lender in accordance with Section 5.14;
fourth, as the US Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan or funded participation in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the US Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 5.14; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of



--------------------------------------------------------------------------------



 
[fss20160202agreement068.jpg]
- 60 - Credit or Swingline Loans were issued at a time when the conditions set
forth in Section 6.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments under the applicable Revolving Credit Facility
without giving effect to Section 5.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any Commitment Fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender). (B) Each Defaulting Lender shall be
entitled to receive letter of credit commissions pursuant to Section 3.3 for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
5.14. (C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the US Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee. (iv) Reallocation of Participations to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non- Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.



--------------------------------------------------------------------------------



 
[fss20160202agreement069.jpg]
- 61 - (v) Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
US Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14. (b) Defaulting Lender Cure. If the US Borrower, the
Administrative Agent, the Issuing Lenders and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 5.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Section 5.16 Non-US Borrowers. (a) At any time after
the Closing Date, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, US Borrower may elect to add any of its
Foreign Subsidiaries as a Non-US Borrower hereunder fifteen (15) days after
delivery to the Administrative Agent of a Notice of Non-US Borrower. Each Non-US
Borrower shall deliver to Administrative Agent (in each case, in form and
substance reasonably acceptable to Administrative Agent): (i) a Non-US Revolving
Credit Note in the form of Exhibit A-3 attached hereto, (ii) as to itself, the
documents, agreements and other instruments required under Sections 6.1(b), (c)
and (e)(i) and (iii) a joinder to this Agreement in the form attached to the
Form of Notice of Non-US Borrower. (b) Each Non-US Borrower that is or becomes a
“Borrower” pursuant to this Section 5.16 hereby irrevocably appoints the US
Borrower to act as its agent for all notice purposes of this Agreement and the
other Loan Documents and agrees that any notice or communication delivered by
the Administrative Agent or the Lender to the US Borrower shall be deemed
delivered to each such Borrower and the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
delivered by the US Borrower on behalf of each of the Credit Parties. Section
5.17 Designated Lenders. Each of the Administrative Agent, the Issuing Lenders,
the Swingline Lenders and each Lender at its option may make any Extension of
Credit or otherwise perform its obligations hereunder through any Lending Office
(each, a “Designated Lender”); provided that any exercise of such option shall
not affect the obligation of Borrowers to repay any Extension of Credit in
accordance with the terms of this Agreement. Any Designated Lender shall be
considered a Lender; provided that in the case of an Affiliate or branch of a
Lender, such provisions that would be applicable with respect to Extensions of
Credit actually provided by such Affiliate or branch of such Lender shall apply
to such Affiliate or branch of such Lender to the same extent as such Lender;
provided that for the purposes only of voting in connection with any Loan
Document, any participation by any Designated Lender in any outstanding
Extension of Credit shall be deemed a participation of such Lender.



--------------------------------------------------------------------------------



 
[fss20160202agreement070.jpg]
- 62 - ARTICLE VI CONDITIONS OF CLOSING AND BORROWING Section 6.1 Conditions to
Closing and Initial Extensions of Credit. The obligation of the Lenders to close
this Agreement and to make the initial Loans or issue or participate in the
initial Letter of Credit, if any, is subject to the satisfaction of each of the
following conditions: (a) Executed Loan Documents. This Agreement, a Revolving
Credit Note in favor of each Revolving Credit Lender requesting a Revolving
Credit Note, a Swingline Note in favor of the Swingline Lender (in each case, if
requested thereby), the Security Documents, together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder. (b)
Closing Certificates; Etc. The Administrative Agent shall have received each of
the following in form and substance reasonably satisfactory to the
Administrative Agent: (i) Officer’s Certificate. A certificate from a
Responsible Officer of the US Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since September 30, 2015, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2. (ii) Certificate of Responsible Officer of each
Credit Party. A certificate of a Responsible Officer of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or other governing document of such Credit Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 6.1(b)(iii). (iii)
Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Credit Party is qualified to do business and, to the extent available, a
certificate of the relevant taxing authorities of



--------------------------------------------------------------------------------



 
[fss20160202agreement071.jpg]
- 63 - such jurisdictions certifying that such Credit Party has filed required
tax returns and owes no delinquent taxes. (iv) Opinions of Counsel. Opinions of
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the
Administrative Agent and the Lenders). (c) Personal Property Collateral. (i)
Filings and Recordings. The Administrative Agent shall have received all filings
and recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens). (ii) Pledged Collateral. The Administrative Agent shall
have received original stock certificates or other certificates evidencing the
certificated Capital Stock pledged pursuant to the Security Documents, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof. (iii) Lien Search. The Administrative Agent shall
have received the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens). (iv) Property and Liability Insurance. The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies. (v) Other
Collateral Documentation. The Administrative Agent shall have received any
documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral.



--------------------------------------------------------------------------------



 
[fss20160202agreement072.jpg]
- 64 - (d) Real Property Collateral. The Administrative Agent shall have
received an amendment to the Mortgage to reflect the transactions contemplated
by this Agreement. (e) Consents; Defaults. (i) Governmental and Third Party
Approvals. The Credit Parties shall have received all material governmental,
shareholder and third party consents and approvals necessary (or any other
material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect. (ii) No Injunction, Etc. No action, proceeding or
investigation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby. (f) Financial Matters. (i)
Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the US Borrower and its Subsidiaries as of
December 31, 2014 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of September
30, 2015 and related unaudited interim statements of income and retained
earnings. (ii) Pro Forma Financial Statements. The Administrative Agent shall
have received pro forma consolidated financial statements for the US Borrower
and its Subsidiaries for the four-quarter period most recently ended prior to
the Closing Date for which financial statements are available calculated on a
Pro Forma Basis after giving effect to the Transactions (prepared in accordance
with Regulation S-X under the Securities Act of 1933, and all other rules and
regulations of the SEC under such Securities Act, and including other
adjustments previously agreed between the Borrowers and the Arrangers) and a pro
forma balance sheet of the US Borrower and its Subsidiaries prepared from the
financial statements for the calendar month ended immediately prior to the
Closing Date giving pro forma effect to the Transactions. (iii) Financial
Projections. The Administrative Agent shall have received pro forma Consolidated
financial statements for the US Borrower and its Subsidiaries, and projections
prepared by management of the Borrowers, of balance sheets, income statements
and cash flow statements on a quarterly basis for the first year following the
Closing Date and on an annual basis for each year thereafter during the term of
the Credit



--------------------------------------------------------------------------------



 
[fss20160202agreement073.jpg]
- 65 - Facility, which shall not be materially inconsistent with any financial
information or projections previously delivered to the Administrative Agent.
(iv) Financial Condition/Solvency Certificate. The Borrowers shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrowers, that (A) after giving effect to the
Transactions, the Credit Parties and their Subsidiaries, taken as a whole, are
Solvent, (B) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the US Borrower and
its Subsidiaries. (v) Payment at Closing. The US Borrower shall have paid or
made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the US Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. (g) Miscellaneous. (i) Notice of Account Designation.
The Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed. (ii) Due Diligence. The
Administrative Agent shall have completed, to its satisfaction, all legal, tax,
environmental, business and other due diligence with respect to the business,
assets, liabilities, operations and condition (financial or otherwise) of the US
Borrower and its Subsidiaries in scope and determination satisfactory to the
Administrative Agent in its sole discretion. (iii) Existing Indebtedness. All
existing Indebtedness of the US Borrower and its Subsidiaries (including
Indebtedness under the Existing Credit Agreement, but excluding Indebtedness
permitted pursuant to Section 9.1) shall be repaid in full, all commitments (if
any) in respect thereof shall have been terminated and all guarantees therefor
and security therefor shall be released, and the Administrative Agent shall have
received pay-off letters in form and substance satisfactory to it evidencing
such repayment, termination and release. (iv) PATRIOT Act, etc. The US Borrower
and each of the Subsidiary Guarantors shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to



--------------------------------------------------------------------------------



 
[fss20160202agreement074.jpg]
- 66 - comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations. (v) Other Documents.
All opinions, certificates and other instruments and all proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement. Without limiting the generality of
the provisions of Section 11.3(c), for purposes of determining compliance with
the conditions specified in this Section 6.1, the Administrative Agent and each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Section 6.2 Conditions to All Extensions of Credit. The
obligations of the Lenders to make or participate in any Extensions of Credit
(including the initial Extension of Credit), convert or continue any Loan and/or
any Issuing Lender to issue or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date: (a) Continuation of
Representations and Warranties. The representations and warranties contained in
Article VII shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, continuation,
conversion, issuance or extension date with the same effect as if made on and as
of such date (except for any such representation and warranty that by its terms
is made only as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date). (b) No
Existing Default. No Default or Event of Default shall have occurred and be
continuing (i) on the borrowing, continuation or conversion date with respect to
such Loan or after giving effect to the Loans to be made, continued or converted
on such date or (ii) on the issuance or extension date with respect to such
Letter of Credit or after giving effect to the issuance or extension of such
Letter of Credit on such date. (c) Notices. The Administrative Agent shall have
received a Notice of Borrowing, Letter of Credit Application, or Notice of
Conversion/Continuation, as applicable, from the US Borrower in accordance with
Section 2.3(a), Section 3.2, Section 4.2 or Section 5.2, as applicable. (d)
Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it. (e) New Swingline Loans/Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing



--------------------------------------------------------------------------------



 
[fss20160202agreement075.jpg]
- 67 - Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. (f) Alternative Currency Credit Extensions. In the
case of a Credit Extension to be denominated in an Alternative Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency. Each Lender shall have obtained all applicable
licenses, consents, permits and approvals as deemed necessary by such Lender in
order to execute and perform the transactions contemplated by the Loan Documents
and the requested Alternative Currency Credit Extension. ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders both before and after
giving effect to the transactions contemplated hereunder, which representations
and warranties shall be deemed made on the Closing Date and as otherwise set
forth in Section 6.2, that: Section 7.1 Organization; Power; Qualification. Each
Credit Party and each Material Foreign Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has the power and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted and (c) is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect. The jurisdictions in which each
Credit Party and each Material Foreign Subsidiary are organized and qualified to
do business as of the Closing Date are described on Schedule 7.1. Section 7.2
Ownership. Each Subsidiary of each Credit Party as of the Closing Date is listed
on Schedule 7.2. As of the Closing Date, the capitalization of each Credit Party
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2. All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable and not subject to any preemptive or
similar rights, except as described in Schedule 7.2. The shareholders or other
owners, as applicable, of each Credit Party (other than the US Borrower) and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 7.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2. Section 7.3 Authorization; Enforceability. Each Credit Party and
each Material Foreign Subsidiary has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of each Credit Party and each Material Foreign
Subsidiary that is a party thereto, and each such document constitutes the
legal, valid and binding obligation of each Credit Party and each Material
Foreign



--------------------------------------------------------------------------------



 
[fss20160202agreement076.jpg]
- 68 - Subsidiary that is a party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies. Section 7.4 Compliance of
Agreement, Loan Documents and Borrowing with Laws, Etc. The execution, delivery
and performance by each Credit Party and each Material Foreign Subsidiary of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any material provision of Applicable Law relating to any Credit Party or any
Material Foreign Subsidiary, (b) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party or any Material Foreign Subsidiary,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or (e)
require any consent or authorization of, filing with, or other act in respect
of, an arbitrator or Governmental Authority and no consent of any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) consents, authorizations,
filings or other acts or consents obtained or for which the failure to obtain or
make could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (ii) consents or filings under the UCC, (iii) filings
with the United States Copyright Office and/or the United States Patent and
Trademark Office and (iv) Mortgage filings with the applicable county recording
office or register of deeds. Section 7.5 Compliance with Law; Governmental
Approvals. Each Credit Party and each Material Foreign Subsidiary (a) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to its Knowledge,
threatened attack by direct or collateral proceeding, (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect. Section 7.6 Tax Returns and Payments. Each Credit Party and each
Material Foreign Subsidiary has duly filed or caused to be filed all federal,
state, local and other material tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal,
state, local and other material taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party). Such returns accurately reflect in all material respects
all liability for taxes of any Credit Party or any Material Foreign Subsidiary
for the periods covered thereby. As of the Closing Date, except as set forth on
Schedule 7.6, there is no ongoing audit or examination or, to the Knowledge of
the US Borrower, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Material Foreign Subsidiary. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Material Foreign Subsidiary with respect to unpaid taxes which has
not been discharged or



--------------------------------------------------------------------------------



 
[fss20160202agreement077.jpg]
- 69 - resolved (other than (a) any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided for on the books of
the relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Material Foreign Subsidiary
in respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Material
Foreign Subsidiary are in the judgment of the US Borrower adequate, and the US
Borrower does not anticipate any additional taxes or assessments for any of such
years. Section 7.7 Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. To the Knowledge of the US Borrower, no event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights, and no Credit Party nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect. Section 7.8
Environmental Matters. (a) The properties owned, leased or operated by each
Credit Party now do not and as to properties formerly owned, leased or operated,
at the time, did not contain, and to their Knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws; or have
contamination at, under or about such properties or such operations, except to
the extent any such violation, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; (b) Each Credit
Party and such properties and all operations conducted in connection therewith
are in compliance, and have been in compliance, with all applicable
Environmental Laws except to the extent for any failures to comply which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof; (c) No Credit
Party has received any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws, nor does
any Credit Party have Knowledge or reason to believe that any such notice will
be received or is being threatened; (d) Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by any Credit Party in violation of, or in a manner or to a location which could
give rise to liability under, Environmental Laws which violation or liability
could reasonably be expected to have a Material Adverse Effect, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws which violation or
liability could reasonably be expected to have a Material Adverse Effect; (e) No
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of any Credit Party, threatened, under any Environmental Law to
which any Credit Party is or will be named as a potentially responsible party
with respect to such properties or operations conducted in connection therewith,
nor are there any consent decrees or other decrees, consent orders,



--------------------------------------------------------------------------------



 
[fss20160202agreement078.jpg]
- 70 - administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Credit Party or such properties or such operations that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and (f) There has been no release, or to the best Knowledge of the Credit
Parties, threat of release, of Hazardous Materials at or from properties owned,
leased or operated by any Credit Party, now or in the past, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Section 7.9 Employee Benefit Matters. (a) As of
the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 7.9; (b) Each Credit Party and each ERISA
Affiliate is in compliance with all applicable provisions of ERISA, the Code and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified, and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan or
any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect; (c) As of the Closing Date, no
Pension Plan has been terminated, nor has any Pension Plan become subject to
funding based benefit restrictions under Section 436 of the Code (except as set
forth on Schedule 7.9), nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan; (d) Except where the failure of any
of the following representations to be correct could not reasonably be expected
to have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code; (e) No Termination Event has occurred or is reasonably expected to occur
that could reasonably be expected to result in a Material Adverse Effect; (f)
Except where the failure of any of the following representations to be correct
in all material respects could not reasonably be expected to have a Material
Adverse Effect, no proceeding,



--------------------------------------------------------------------------------



 
[fss20160202agreement079.jpg]
- 71 - claim (other than a benefits claim in the ordinary course of business),
lawsuit and/or investigation is existing or, to its Knowledge, threatened
concerning or involving (i) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any Multiemployer
Plan. (g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code. Section 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the US
Borrower only or of the US Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 9.2 or Section 9.5 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”. Section 7.11 Government Regulation.
No Credit Party nor any Subsidiary thereof is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940) and no Credit Party nor any
Subsidiary thereof is, or after giving effect to any Extension of Credit will
be, subject to regulation under the Interstate Commerce Act, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby. Section 7.12 Reserved. Section 7.13 Employee Relations. No
Credit Party nor any Material Foreign Subsidiary is party to any collective
bargaining agreement, nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.13. None of
the Credit Parties and Material Foreign Subsidiaries knows of any pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Section 7.14
Burdensome Provisions. The Credit Parties and their respective Subsidiaries do
not presently anticipate that future expenditures needed to meet the provisions
of any statutes, orders, rules or regulations of a Governmental Authority will
be so burdensome as to have a Material Adverse Effect. No Subsidiary is party to
any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the US Borrower or any
Subsidiary or to transfer any of its assets or properties to the US Borrower or
any other Subsidiary in each case other than existing under or by reason of the
Loan Documents or Applicable Law. Section 7.15 Financial Statements. The audited
and unaudited financial statements delivered pursuant to Section 6.1(f)(i) are
complete and correct and fairly present on a Consolidated basis the assets,
liabilities and financial position of the US Borrower and its Subsidiaries, in
all material respects as at such



--------------------------------------------------------------------------------



 
[fss20160202agreement080.jpg]
- 72 - dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements and the absence of footnotes from unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The pro forma financial statements delivered pursuant to
Section 6.1(f)(ii) and the projections delivered pursuant to Section 6.1(f)(iii)
and were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are believed to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments (it being recognized by
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections). Section 7.16 No Material Adverse Change. Since September 30,
2015, there has been no material adverse change in the properties, business,
operations or condition (financial or otherwise) of the US Borrower and its
Subsidiaries and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Section 7.17 Solvency. Borrower and its Subsidiaries, taken as a
whole, are Solvent. Section 7.18 Title to Properties. As of the Closing Date,
the real property listed on Schedule 7.18 constitutes all of the real property
that is owned, leased, subleased or used by any Credit Party or any of its
Material Foreign Subsidiaries. Each Credit Party and each Material Foreign
Subsidiary has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Material Foreign Subsidiaries
subsequent to such date which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder. Section 7.19 Litigation.
There are no actions, suits or proceedings pending nor, to the Knowledge of any
Borrower, threatened against or in any other way relating adversely to or
affecting any Credit Party or any Material Foreign Subsidiary or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect. Section 7.20 Anti-Corruption Laws and Sanctions.
None of (a) the US Borrower, any Subsidiary or to the Knowledge of the US
Borrower any of their respective directors, officers or employees, or (b) to the
Knowledge of the US Borrower, any agent of the US Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, (i) is a Sanctioned Person or currently the subject
or target of any Sanctions or (ii) has taken any action, directly or indirectly,
that would result in a violation by such Persons of any Anti-Corruption Laws.
Section 7.21 Absence of Defaults. No event has occurred or is continuing (a)
which constitutes a Default or an Event of Default, or (b) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party or any Material Foreign
Subsidiary under any judgment, decree or order to which any Credit Party or any
Material Foreign Subsidiary is a party or by which any Credit Party or any
Material Foreign Subsidiary or any of their respective properties may be bound
or which would require any Credit Party or any Material Foreign Subsidiary to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (b), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[fss20160202agreement081.jpg]
- 73 - Section 7.22 Senior Indebtedness Status. The Obligations of each Credit
Party and each Subsidiary thereof under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person. Section 7.23
Disclosure. No financial statement, material report, material certificate or
other material information furnished in writing by or on behalf of any Credit
Party or any Material Foreign Subsidiary to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected, estimated or forward looking
information, such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. ARTICLE VIII AFFIRMATIVE COVENANTS Until
all of the Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Borrower will, and to the extent specifically
provided below, will cause each of its Subsidiaries to: Section 8.1 Financial
Statements and Budgets. Deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 31, 2015), a Consolidated and consolidating balance sheet of the
US Borrower and its Subsidiaries as of the close of such Fiscal Year and
Consolidated and consolidating statements of income, Consolidated stockholders’
equity and Consolidated cash flows including the notes to the Consolidated
statements, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
with respect to Consolidated statements prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. In the case of the Consolidated financial
statements, such statements shall be audited by Deliotte LLP or other
independent certified public accounting firm of recognized national standing
selected by Borrower and reasonably satisfactory to the Administrative Agent,
and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the US Borrower or any of its Subsidiaries not in
accordance with GAAP. (b) Quarterly Financial Statements. As soon as practicable
and in any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended March 31, 2016),



--------------------------------------------------------------------------------



 
[fss20160202agreement082.jpg]
- 74 - an unaudited Consolidated and consolidating balance sheet of the US
Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated and consolidating statements of income, Consolidated
stockholders’ equity and Consolidated cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes to the Consolidated statements, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and with respect to the
Consolidated statements, prepared by the US Borrower in accordance with GAAP
and, if applicable, containing required disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the period, and with respect to
Consolidated statements, certified by the chief financial officer of the US
Borrower to present fairly in all material respects the financial condition of
the US Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the US Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes. (c) Annual Business Plan and Budget.
As soon as practicable and in any event within the earlier of (A) three (3)
Business Days after approval by the Board of Directors of the US Borrower and
(B) seventy-five (75) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the US Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters. Section 8.2 Certificates; Other Reports.
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice): (a) at each
time financial statements are delivered pursuant to Sections 8.1(a) or (b) a
duly completed Officer’s Compliance Certificate signed by a Responsible Officer
of the US Borrower; (b) reserved; (c) promptly upon receipt thereof (unless
restricted by applicable professional standards with respect to which mutually
agreeable arrangements cannot be made to permit disclosure thereof), copies of
all management reports (and management responses thereto, if any) submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function; (d) promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of Indebtedness of any Credit
Party or any Material Foreign Subsidiary in excess of the Threshold Amount
pursuant to the terms of any indenture, loan or credit or similar agreement; (e)
promptly after the US Borrower’s Knowledge of the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Credit Party or any Material Foreign Subsidiary with any Environmental Law
that could reasonably be expected to have a Material Adverse Effect; (f)
promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the US Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the US Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;



--------------------------------------------------------------------------------



 
[fss20160202agreement083.jpg]
- 75 - (g) promptly, and in any event within ten (10) Business Days after
receipt thereof by the US Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof; (h) promptly upon the request
thereof, such other information and documentation required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations (including, without limitation, the PATRIOT Act), as from
time to time reasonably requested by the Administrative Agent or any Lender; and
(i) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request. Documents required to
be delivered pursuant to Section 8.1(a) or (b) or Section 8.2(f) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the US Borrower posts such documents, or
provides a link thereto on the US Borrower’s website on the Internet at the
website address listed in Section 12.1; or (ii) on which such documents are
posted on the US Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the US Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the US
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the US Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the US
Borrower shall be required to provide copies of the Officer’s Compliance
Certificates required by Section 8.2 directly to the Administrative Agent.
Except for such Officer’s Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the US Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents. Section 8.3 Notice of Litigation and
Other Matters. Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Borrower obtains Knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice): (a) the
occurrence of any Default or Event of Default; (b) the commencement of all
proceedings and investigations by or before any Governmental Authority and all
actions and proceedings in any court or before any arbitrator against or
involving any Credit Party or any Material Foreign Subsidiary or any of their
respective properties, assets or businesses in each case that if adversely
determined could reasonably be expected to result in a liability in excess of
the Threshold Amount; (c) any notice of any violation received by any Credit
Party or any Material Foreign Subsidiary from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws
exceeding the Threshold Amount;



--------------------------------------------------------------------------------



 
[fss20160202agreement084.jpg]
- 76 - (d) any labor controversy that has resulted in, or threatens to result
in, a long-term strike or other work action against any Credit Party or any
Material Foreign Subsidiary; (e) any attachment, judgment, lien, levy or order
exceeding the Threshold Amount that may be assessed against or threatened in
writing against any Credit Party or any Material Foreign Subsidiary; (f) the
occurrence of any Termination Event that, alone or together with any other
Termination Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and (g) any event which makes any of the
representations set forth in Article VII that is subject to materiality or
Material Adverse Effect qualifications inaccurate in any respect or any event
which makes any of the representations set forth in Article VII that is not
subject to materiality or Material Adverse Effect qualifications inaccurate in
any material respect. Each notice pursuant to Section 8.3 shall be accompanied
by a statement of a Responsible Officer of the US Borrower setting forth details
of the occurrence referred to therein and stating what action the US Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 8.3(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. Section 8.4
Preservation of Corporate Existence and Related Matters. Except as permitted by
Section 9.4, preserve and maintain each Credit Party’s and each Material Foreign
Subsidiary’s separate corporate existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect. Section 8.5 Maintenance of Property
and Licenses. (a) In addition to the requirements of any of the Security
Documents, protect and preserve all Properties necessary in and material to each
Credit Party’s and each Material Foreign Subsidiary’s business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case except as such action or inaction
would not reasonably be expected to result in a Material Adverse Effect. (b)
Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
each Credit Party and each Material Foreign Subsidiary to conduct their
respective businesses as presently conducted. Section 8.6 Insurance. Maintain
insurance with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by Applicable Law and as are required
by any Security Documents (including, without limitation, hazard and business
interruption insurance). All such insurance shall, (a) provide that no
cancellation or material modification thereof shall be effective until at



--------------------------------------------------------------------------------



 
[fss20160202agreement085.jpg]
- 77 - least 30 days after receipt by the Administrative Agent of written notice
thereof, (b) name the Administrative Agent as an additional insured party
thereunder and (c) in the case of each casualty insurance policy, name the
Administrative Agent as lender’s loss payee or mortgagee, as applicable. On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby. Without limiting the foregoing, the US Borrower shall and
shall cause each appropriate Credit Party to (i) maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that is subject to a Mortgage, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area. Section 8.7 Accounting Methods and Financial Records. Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of the SEC. Section 8.8 Payment of
Taxes and Other Obligations. Pay and perform and cause, each Credit Party and
Material Foreign Subsidiary to pay and perform (a) all taxes, assessments and
other governmental charges that may be levied or assessed upon it or any of its
Property and (b) all other indebtedness, obligations and liabilities in
accordance with customary trade practices; provided, that the US Borrower or
such Subsidiary may contest any item described in clause (a) of this Section in
good faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP. Section 8.9 Compliance with Laws and Approvals. Observe
and remain in compliance with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of
each Credit Party’s and each Material Foreign Subsidiary’s business and which if
not complied with or not maintained could reasonably be expected to have a
Material Adverse Effect. Section 8.10 Environmental Laws. In addition to and
without limiting the generality of Section 8.9, (a) comply in all material
respects with, and ensure such compliance by all, Credit Parties and Material
Foreign Subsidiaries, tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws and (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws. Section 8.11 Compliance
with ERISA. In addition to and without limiting the generality of Section 8.9,
(a) except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) comply
with applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan, (iii)
not participate in any prohibited transaction that could result in any civil
penalty under ERISA or tax under the Code and (iv) operate each Employee Benefit
Plan in such a manner that will not incur any tax liability under



--------------------------------------------------------------------------------



 
[fss20160202agreement086.jpg]
- 78 - Section 4980B of the Code or any liability to any qualified beneficiary
as defined in Section 4980B of the Code and (b) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any Employee Benefit Plan as may be reasonably requested by the Administrative
Agent. Section 8.12 Compliance with Agreements. Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business, except as could not reasonably be
expected to have a Material Adverse Effect. Section 8.13 Visits and Inspections.
Permit representatives of the Administrative Agent or any Lender, from time to
time upon prior reasonable notice and at such times during normal business
hours, all at the expense of the US Borrower, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of an Event of Default, the Administrative
Agent shall not exercise such rights more often than two (2) times during any
calendar year at the US Borrower’s expense; provided further that upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Borrowers
at any time without advance notice. Upon the request of the Administrative Agent
or the Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each Fiscal Year, which meeting will be held at the US
Borrower’s corporate offices (or such other location as may be agreed to by the
US Borrower and the Administrative Agent) at such time as may be agreed by the
US Borrower and the Administrative Agent. Section 8.14 Additional Subsidiaries.
(a) Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any Domestic Subsidiary (excluding any Non-Guarantor Subsidiary), and in any
event (x) in the case of any such Domestic Subsidiary created or acquired in
connection with a Permitted Acquisition, within sixty (60) days after the
closing date of such Permitted Acquisition and (y) in all other cases any such
Domestic Subsidiary, within sixty (60) days after creation, cause such Person to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) grant a security interest in all Collateral (subject to the exceptions
specified in the Security Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such original Capital Stock or other certificates and stock or other transfer
powers evidencing the Capital Stock of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent. (b) Additional Foreign Subsidiaries. Notify the
Administrative Agent promptly after any Person becomes a First Tier Foreign
Subsidiary, and at the request of the Administrative Agent, promptly thereafter
(and, in any event, within forty five (45) days after such notification, as such
time period may be extended by the Administrative Agent in its sole discretion),
cause (i) the applicable Credit Party to deliver to the Administrative Agent
Security Documents pledging sixty-five percent (65%) of the



--------------------------------------------------------------------------------



 
[fss20160202agreement087.jpg]
- 79 - total outstanding voting Capital Stock (and one hundred percent (100%) of
the non-voting Capital Stock) of any such new First Tier Foreign Subsidiary and
a consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Capital Stock (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new First Tier
Foreign Subsidiary, together with an appropriate undated stock or other transfer
power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iii) such Person to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent and not more burdensome than the original closing
documents required with regard to such Person. (c) Merger Subsidiaries.
Notwithstanding the foregoing, to the extent any new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to a
Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section
8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition. (d) Exclusions. The provisions of this Section 8.14 shall not apply
to assets as to which the Administrative Agent and the US Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby. Section 8.15 Reserved. Section 8.16 Use of Proceeds. The Borrowers
shall use the proceeds of the Revolving Credit Loans (a) to refinance
Indebtedness under the Existing Credit Facilities, (b) to pay certain fees and
expenses incurred in connection with the Transactions and this Agreement and (c)
for working capital and general corporate purposes of the US Borrower and its
Subsidiaries. The US Borrower shall use the proceeds of any Incremental Term
Loan and any Incremental Revolving Credit Increase as permitted pursuant to
Section 5.13, as applicable. The Borrower will not, directly or, to its
Knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as an underwriter, advisor, investor or
otherwise). Section 8.17 Reserved. Section 8.18 Compliance with Anti-Corruption
Laws and Sanctions. Each Borrower will maintain in effect and enforce policies
and procedures designed to promote and achieve compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti- Corruption Laws and applicable Sanctions. No borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement or
the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.



--------------------------------------------------------------------------------



 
[fss20160202agreement088.jpg]
- 80 - Section 8.19 Corporate Governance. (a) Maintain entity records and books
of account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such entity.
For the purposes of this Section 8.19, “Affiliate” shall not include any
Borrower or any Subsidiary thereof. Section 8.20 Further Assurances. Execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Credit Parties.
Each Borrower also agrees to provide to the Administrative Agent, from time to
time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. Section 8.21 Post-Closing Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 8.21, in each case within the time
limits specified on such schedule. ARTICLE IX NEGATIVE COVENANTS Until all of
the Obligations (other than contingent, indemnification obligations not then
due) have been paid and satisfied in full in cash, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, each Borrower will not, and will not permit any Credit Party, any
Material Foreign Subsidiary and to the extent specifically provided below, any
other Subsidiary to: Section 9.1 Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except: (a) the Obligations; (b) Indebtedness owing
under Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes; (c) Indebtedness existing on the Closing Date and listed on Schedule
9.1, and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof; (d) Indebtedness incurred
in connection with Capital Lease Obligations and purchase money Indebtedness in
an aggregate amount not to exceed $20,000,000 at any time outstanding (excluding
Indebtedness incurred in connection with Capital Lease Obligations and purchase
money Indebtedness otherwise permitted in Section 9.1(e)); (e) Indebtedness of a
Person existing at the time such Person became a Subsidiary or assets were
acquired from such Person in connection with an Investment permitted pursuant to



--------------------------------------------------------------------------------



 
[fss20160202agreement089.jpg]
- 81 - Section 9.3, to the extent that (i) such Indebtedness was not incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
the acquisition of such assets, (ii) neither any Borrower nor any Subsidiary
thereof (other than such Person or any other Person that such Person merges with
or that acquires the assets of such Person) shall have any liability or other
obligation with respect to such Indebtedness, (iii) any Indebtedness (other than
Indebtedness described in clause (iv) below) was incurred in connection with
Capital Lease Obligations or purchase money Indebtedness and (iv) any other
Indebtedness is pari passu with or subordinate to the Obligations and does not
exceed $10,000,000 at any time outstanding; provided, however, that the dollar
limitation in this clause (iv) shall apply only to Indebtedness of a U.S.
Person; (f) Guaranty Obligations with respect to Indebtedness permitted pursuant
to subsections (a) through (e) of this Section and Guaranty Obligations with
respect to contract performance; (g) unsecured intercompany Indebtedness: (i)
owed by any Credit Party to another Credit Party; (ii) owed by any Credit Party
to any Non-Guarantor Subsidiary (provided that such Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent); (iii) owed by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary; and (iv) owed by any Non-Guarantor Subsidiary to any
Credit Party not to exceed $20,000,000 at any time outstanding; (h) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or other similar instrument drawn against insufficient funds in the
ordinary course of business; and Indebtedness incurred in respect of credit
cards, credit card processing service, debit cards, stored value cards, purchase
cards (including “procurement cards” or “P-cards”) or cash management services,
in each case, incurred in the ordinary course of business; (i) unsecured
Indebtedness of the US Borrower and the Subsidiary Guarantors; provided, that
the Consolidated Total Leverage Ratio calculated before and after giving effect
to the incurrence of such Indebtedness shall be at least 0.25 below the then
applicable Consolidated Total Leverage Ratio; (j) Indebtedness under performance
bonds, surety bonds, release, appeal and similar bonds, statutory obligations or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business, and reimbursement obligations in respect of any of
the foregoing; (k) Indebtedness of Foreign Subsidiaries in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding (excluding
the Obligations of Non-US Borrowers pursuant to this Agreement); (l)
Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the US
Borrower or its Subsidiaries to purchase or redeem Capital Stock or options of
the US Borrower permitted pursuant to Section 9.6(d)(iv); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $2,000,000
at any time outstanding;



--------------------------------------------------------------------------------



 
[fss20160202agreement090.jpg]
- 82 - (m) Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding; (n) Indebtedness incurred in
connection with floor plan financing in an aggregate amount not to exceed
$70,000,000 at any time outstanding; and (o) other unsecured Indebtedness not
otherwise permitted pursuant to this Section not to exceed $20,000,000 at any
time outstanding. Section 9.2 Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except: (a) Liens created pursuant to the Loan Documents
(including, without limitation, Liens in favor of the Swingline Lender and/or
the Issuing Lenders, as applicable, on Cash Collateral granted pursuant to the
Loan Documents); (b) Liens in existence on the Closing Date and described on
Schedule 9.2, and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 9.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 9.2)); provided that the scope of any such Lien shall not
be increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing; (c) Liens for taxes, assessments and
other governmental charges or levies (excluding any Lien imposed pursuant to any
of the provisions of ERISA or Environmental Laws) (i) not yet due or as to which
the period of grace (not to exceed thirty (30) days), if any, related thereto
has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP; (d) the claims of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which (i) are not overdue for a
period of more than thirty (30) days, or if more than thirty (30) days overdue,
no action has been taken to enforce such Liens and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the US Borrower or any of its Subsidiaries; (e) deposits or pledges
made in the ordinary course of business in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance and other
types of social security or similar legislation, or to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, in each case, so long as no foreclosure sale or
similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof; (f) encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;



--------------------------------------------------------------------------------



 
[fss20160202agreement091.jpg]
- 83 - (g) Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the US Borrower and
its Subsidiaries; (h) Liens securing Indebtedness permitted under Sections
9.1(d), 9.1(m), 9.1(n) and Capital Lease Obligations and purchase money
Indebtedness permitted under 9.1(e); provided that (i) such Liens shall be
created substantially simultaneously with the acquisition, repair, improvement
or lease, as applicable, of the related Property, (ii) such Liens do not at any
time encumber any property other than the Property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable); (i) Liens
securing judgments for the payment of money not constituting an Event of Default
under Section 10.1(m) or securing appeal or other surety bonds relating to such
judgments; (j) (i) Liens on Property (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the US Borrower or any of its Subsidiaries existing at
the time such tangible property or tangible assets are purchased or otherwise
acquired by the US Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition, purchase or other
acquisition, (B) such Liens are applicable only to specific Property, (C) such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other Property of the US Borrower or any of its Subsidiaries and (E) the
Indebtedness secured by such Liens is permitted under Section 9.1(e) of this
Agreement); (k) Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral or the
Capital Stock of the US Borrower or any of the Subsidiaries, and (ii) such Liens
extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 9.1(a), (c), (e), (k) or
(m); (l) (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the US Borrower or any Subsidiary thereof; (m)
(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract; (n) any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business which do not (i)
interfere in any material respect with the business of the US Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
US Borrower or its Subsidiaries or (ii) secure any Indebtedness; and (o) Liens
arising from permitted sale-leaseback transactions as permitted under Section
9.13;



--------------------------------------------------------------------------------



 
[fss20160202agreement092.jpg]
- 84 - (p) Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $30,000,000 at any time outstanding. Section 9.3
Investments. Purchase, own, invest in or otherwise acquire (in one transaction
or a series of transactions), directly or indirectly, any Capital Stock,
interests in any partnership or joint venture (including, without limitation,
the creation or capitalization of any Subsidiary), evidence of Indebtedness or
other obligation or security, substantially all or a portion of the business or
assets of any other Person or any other investment or interest whatsoever in any
other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except: (a) (i)
Investments existing on the Closing Date in Subsidiaries existing on the Closing
Date; (ii) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3; (iii)
Investments made after the Closing Date by any Credit Party in any other Credit
Party (other than the US Borrower); (iv) Investments made after the Closing Date
by any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary; (v)
Investments made after the Closing Date by any Non-Guarantor Subsidiary in any
Credit Party; and (vi) Investments made after the Closing Date by the U.S.
Borrower in any Non-Guarantor Subsidiary in order for such Subsidiary to effect
a Permitted Acquisition in accordance with the provisions of Section 9.3(g). (b)
Investments in cash and Cash Equivalents; (c) Investments by the US Borrower or
any of its Subsidiaries consisting of Capital Expenditures; (d) deposits made in
the ordinary course of business to secure the performance of leases or other
obligations as permitted by Section 9.2; (e) Hedge Agreements permitted pursuant
to Section 9.1; (f) purchases of assets in the ordinary course of business; (g)
Investments by the US Borrower or any Subsidiary thereof in the form of a
Permitted Acquisition; provided that (a) the Permitted Acquisition Consideration
is less than $30,000,000 or (b) the Person or business to be acquired shall be
in a similar, related or ancillary line of business permitted pursuant to
Section 9.11 and, in the case of a Permitted Acquisition in either (a) or (b)
above, the Consolidated Total Leverage Ratio calculated on a Pro Forma Basis (as
of the proposed closing date of the Acquisition and after giving effect thereto
and any Indebtedness incurred in connection therewith) shall be at least 0.25
below the then applicable ratio set forth in Section 9.15(a).



--------------------------------------------------------------------------------



 
[fss20160202agreement093.jpg]
- 85 - (h) Investments in the form of loans and advances to officers, directors
and employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $1,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances); (i) Investments in the
form of Restricted Payments permitted pursuant to Section 9.6; (j) Guarantees
permitted pursuant to Section 9.1; (k) Investments in joint ventures; provided,
that the aggregate amount of all such Investments shall not at any time
outstanding exceed $30,000,000 as such amount may be increased with the consent
of the Required Lenders; and (l) Investments in the form of intercompany
Indebtedness permitted pursuant to Section 9.1(g); (m) Investments in the form
of Indebtedness in direct customers and distributors in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding; (n) Investments not
otherwise permitted pursuant to this Section in an aggregate amount not to
exceed $30,000,000 at any time outstanding; provided that, immediately before
and immediately after giving pro forma effect to any such Investments and any
Indebtedness incurred in connection therewith, no Default or Event of Default
shall have occurred and be continuing. For purposes of determining the amount of
any Investment outstanding for purposes of this Section 9.3, such amount shall
be deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment) less any amount realized in respect of such Investment upon the
sale, collection or return of capital (not to exceed the original amount
invested). Section 9.4 Fundamental Changes. Merge, consolidate or enter into any
similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except: (a) (i) any Wholly-Owned
Subsidiary of a Borrower may be merged, amalgamated or consolidated with or into
such Borrower (provided that the Borrower shall be the continuing or surviving
entity) or (ii) any Wholly-Owned Subsidiary of a Borrower may be merged,
amalgamated or consolidated with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving entity or
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and such Borrower shall comply with Section 8.14
in connection therewith); (b) (i) any Non-Guarantor Subsidiary that is a Foreign
Subsidiary may be merged, amalgamated or consolidated with or into, or be
liquidated into, any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor
Subsidiary that is a Domestic Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary;



--------------------------------------------------------------------------------



 
[fss20160202agreement094.jpg]
- 86 - (c) any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the US
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets; (d) (i) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary; (e) any Wholly-Owned Subsidiary of the US Borrower may
merge with or into the Person such Wholly-Owned Subsidiary was formed to acquire
in connection with any acquisition permitted hereunder (including, without
limitation, any Permitted Acquisition permitted pursuant to Section 9.3(g));
provided that in the case of any merger involving a Wholly-Owned Subsidiary that
is a Domestic Subsidiary, (i) a Subsidiary Guarantor shall be the continuing or
surviving entity or (ii) simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the US Borrower shall
comply with Section 8.14 in connection therewith; and (f) any Person may merge
into the US Borrower or any of its Wholly-Owned Subsidiaries in connection with
a Permitted Acquisition permitted pursuant to Section 9.3(g); provided that (i)
in the case of a merger involving the US Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the US Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the US Borrower
or a Wholly-Owned Subsidiary of the US Borrower. Section 9.5 Asset Dispositions.
Make any Asset Disposition except: (a) the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the US Borrower or any of its
Subsidiaries; (b) non-exclusive licenses and sublicenses of intellectual
property rights in the ordinary course of business not interfering, individually
or in the aggregate, in any material respect with the conduct of the business of
the Borrower and its Subsidiaries; (c) leases, subleases, licenses or
sublicenses of real or personal property granted by any Borrower or any of its
Subsidiaries to others in the ordinary course of business not detracting from
the value of such real or personal property or interfering in any material
respect with the business of such Borrower or any of its Subsidiaries; (d) Asset
Disposition of the assets owned by Bronto Skylift Oy, Bronto Skylift Deutschland
GmbH, Bronto Skylift Aktiebolag, Bronto Skylift AG, Bronto Kiinteistöt Ky and
Bronto Skylift, Inc; (e) Asset Dispositions in connection with Insurance and
Condemnation Events; provided that the requirements of Section 4.4(b) are
complied with in connection therewith; (f) Assets Dispositions in connection
with transactions permitted by Section 9.4; and (g) Asset Dispositions not
otherwise permitted pursuant to this Section so long as the Credit Parties
reinvest all or any portion of such proceeds in assets used or useful for the
business of the Credit Parties and their Subsidiaries within twelve (12) months
following receipt of such proceeds.



--------------------------------------------------------------------------------



 
[fss20160202agreement095.jpg]
- 87 - Section 9.6 Restricted Payments. Declare or pay any dividend on, or make
any payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Subsidiary
thereof, or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof (all
of the foregoing, the “Restricted Payments”) provided that: (a) the US Borrower
or any of its Subsidiaries may pay dividends in shares of its own Qualified
Capital Stock; (b) any Subsidiary of any Borrower may pay cash dividends to such
Borrower or any Subsidiary Guarantor; (c) (i) any Non-Guarantor Subsidiary that
is a Domestic Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary (and, if applicable, to other holders
of its outstanding Capital Stock on a ratable basis) and (ii) any Non-Guarantor
Subsidiary that is a Foreign Subsidiary may make Restricted Payments to any
other Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Capital Stock on a ratable basis); (d) the US Borrower may declare
and make (and each Subsidiary of the US Borrower may declare and make to enable
the US Borrower to do the same) Restricted Payments to: (i) pay any Taxes which
are due and payable by the Credit Parties as part of a consolidated group; (ii)
pay corporate operating (including, without limitation, directors fees and
expenses) and overhead expenses (including, without limitation, rent, utilities
and salary) in the ordinary course of business and fees and expenses of
attorneys, accountants, appraisers and the like; (iii) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
redeem, retire or otherwise acquire shares of its Capital Stock to offset
dilution created by equity compensation to its officers, directors, employees
and consultants; (iv) declare and make dividends in accordance with a dividend
policy approved by the US Borrower’s Board of Directors not to exceed
$30,000,000 during any Fiscal Year; and (v) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, redeem, retire
or otherwise acquire shares of its Capital Stock or options or other equity or
phantom equity in respect of its Capital Stock from present or former officers,
employees, directors or consultants (or their family members or trusts or other
entities for the benefit of any of the foregoing) or make severance payments to
such Persons in connection with the death, disability or termination of
employment or consultancy of any such officer, employee, director or consultant.
(e) the US Borrower may make cash distributions to the holders of the US
Borrower’s Capital Stock not otherwise permitted pursuant to this Section 9.6 so
long as before and after giving effect to such distributions:



--------------------------------------------------------------------------------



 
[fss20160202agreement096.jpg]
- 88 - (i) no Default or Event of Default has occurred and is continuing or
would result therefrom; (ii) for the trailing twelve month period ending on the
date of distribution, the Consolidated Total Leverage Ratio shall be less than
or equal to 2.50 to 1.00; and (iii) the US Borrower is in compliance with the
financial covenants set forth in Section 9.15; (f) the US Borrower may make cash
distributions to the holders of such Borrower’s Capital Stock not otherwise
permitted pursuant to this Section 9.6 not to exceed the Available Amount as of
the date of such distributions so long as before and after giving effect to such
distributions: (i) no Default or Event of Default has occurred and is continuing
or would result therefrom; and (ii) the US Borrower is in compliance with the
financial covenants set forth in Section 9.15. (g) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, the
US Borrower may make other Restricted Payments not otherwise permitted pursuant
to this Section 9.6 not to exceed $30,000,000. Section 9.7 Transactions with
Affiliates. Directly or indirectly enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Capital Stock in, or other
Affiliate of, the US Borrower or any of its Subsidiaries or (b) any Affiliate of
any such officer, director or holder other than: (i) transactions permitted by
Sections 9.1, 9.3, 9.4, 9.5, 9.6, 9.9 and 9.13; (ii) transactions existing on
the Closing Date and described on Schedule 9.7; (iii) transactions among Credit
Parties; (iv) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the US Borrower; (v)
employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and (vi) payment of customary fees
and reasonable out of pocket costs to, and indemnities for the benefit of,
directors, officers and employees of the US Borrower and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the US Borrower and its Subsidiaries. Section 9.8 Accounting
Changes; Organizational Documents.



--------------------------------------------------------------------------------



 
[fss20160202agreement097.jpg]
- 89 - (a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP. (b) Amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
documents) or amend, modify or change its bylaws (or other similar documents) in
any manner materially adverse to the rights or interests of the Lenders. Section
9.9 Payments and Modifications of Subordinated Indebtedness. (a) Amend, modify,
waive or supplement (or permit the modification, amendment, waiver or supplement
of) any of the terms or provisions of any Subordinated Indebtedness in any
respect which would materially and adversely affect the rights or interests of
the Administrative Agent and Lenders hereunder. (b) Cancel, forgive, make any
payment or prepayment on, or redeem or acquire for value (including, without
limitation, (x) by way of depositing with any trustee with respect thereto money
or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Subordinated Indebtedness, except: (i) refinancings,
refundings, renewals, extensions or exchange of any Subordinated Indebtedness
permitted by Section 9.1(c), (e), (g)(ii), (i) or (m), and by any subordination
provisions applicable thereto; (ii) payments and prepayments of any Subordinated
Indebtedness made solely with the proceeds of Qualified Capital Stock; and (iii)
the payment of interest, expenses and indemnities in respect of Subordinated
Indebtedness incurred under Section 9.1(c), (e), (g)(ii), (i) or (m) (other than
any such payments prohibited by any subordination provisions applicable
thereto). Section 9.10 No Further Negative Pledges; Restrictive Agreements. (a)
Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 9.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby), (iii) customary restrictions
contained in the organizational documents of any Credit Party as of the Closing
Date and (iv) customary restrictions in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien). (b) Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party or any Subsidiary thereof to (i) pay dividends or make any other
distributions to any Credit Party or any Subsidiary on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Credit Party or (iii)
make loans or advances to any Credit Party, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents and (B) Applicable Law.



--------------------------------------------------------------------------------



 
[fss20160202agreement098.jpg]
- 90 - (c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
Applicable Law, (C) any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of any
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business. Section 9.11 Nature of Business. Engage
in any business other than the business conducted by the US Borrower and its
Subsidiaries as of the Closing Date and business activities similar to,
reasonably related or ancillary thereto. Section 9.12 Reserved. Section 9.13
Sale Leasebacks. Except for (a) that certain Lease, dated July 2, 2008 by and
between Elgin Sweeper Company and CenterPoint Properties Trust for the lease of
1300 W. Bartlett Road, Elgin, IL and that certain Agreement of Purchase and Sale
related thereto and (b) that certain Lease, dated July 2, 2008 by and between
Federal Signal Corporation and CenterPoint Properties Trust for the lease of
2645 Federal Signal Drive, University Park, IL and that certain Agreement of
Purchase and Sale related thereto and (c) any of the following as it relates to
any Property not constituting Collateral for the Obligations, directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party or (b) which any Credit Party or any
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Subsidiary to another Person which is not another Credit
Party or Subsidiary of a Credit Party in connection with such lease. Section
9.14 Reserved. Section 9.15 Financial Covenants. (a) Consolidated Total Leverage
Ratio. (i) As of the last day of any fiscal quarter commencing with the period
ending March 31, 2016, permit the Consolidated Total Leverage Ratio to be
greater than the 3.25 to 1.00. (ii) Notwithstanding the covenant level set forth
in clause (i) above, the Consolidated Total Leverage Ratio shall be subject to a
covenant adjustment (“Covenant



--------------------------------------------------------------------------------



 
[fss20160202agreement099.jpg]
- 91 - Holiday”) at the election of the US Borrower given in writing to the
Administrative Agent, if the Permitted Acquisition Consideration of a Permitted
Acquisition or a series of Permitted Acquisitions over a period of twelve (12)
months is at least $10,000,000. If so elected, (1) the maximum Consolidated
Total Leverage Ratio during the Covenant Holiday shall be 3.75 to 1.00, (2) the
period of each Covenant Holiday shall last no longer than four fiscal quarters,
(3) there shall be no less than two fiscal quarters between Covenant Holidays
and (4) there shall be no more than two Covenant Holidays during the term of
this Credit Facility. After the period of each Covenant Holiday, the maximum
Consolidated Total Leverage Ratio shall be 3.25 to 1.00. (b) Consolidated
Interest Coverage Ratio. As of the last day of any fiscal quarter commencing
with the period ending March 31, 2016, permit the Consolidated Interest Coverage
Ratio to be less than 3.50 to 1.00. Section 9.16 Disposal of Subsidiary
Interests. Permit any Domestic Subsidiary to be a non- Wholly-Owned Subsidiary
except as a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5. ARTICLE X DEFAULT
AND REMEDIES Section 10.1 Events of Default. Each of the following shall
constitute an Event of Default: (a) Default in Payment of Principal of Loans and
Reimbursement Obligations. Any Borrower shall default in any payment of
principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise). (b) Other Payment Default.
Any Borrower shall default in the payment when and as due (whether at maturity,
by reason of acceleration or otherwise) of interest on any Loan or Reimbursement
Obligation or the payment of any other Obligation, and such default shall
continue for a period of three (3) Business Days. (c) Misrepresentation. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Material Foreign Subsidiary in this
Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, any other Loan Document, or in any
document delivered in connection herewith or therewith that is not subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made. (d) Default in
Performance of Certain Covenants. Any Credit Party or any Subsidiary thereof
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13, 8.14, 8.16, 8.18, 8.19 or
Article IX. (e) Default in Performance of Other Covenants and Conditions. Any
Credit Party or any Material Foreign Subsidiary shall default in the performance
or observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after



--------------------------------------------------------------------------------



 
[fss20160202agreement100.jpg]
- 92 - the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the US Borrower and (ii) a Responsible Officer of any Credit Party
having obtained Knowledge thereof. (f) Indebtedness Cross-Default. Any Credit
Party or any Material Foreign Subsidiary thereof shall (i) default in the
payment of any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount, or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness to become due prior to its stated maturity (any
applicable grace period having expired). (g) Reserved. (h) Change in Control.
Any Change in Control shall occur. (i) Voluntary Bankruptcy Proceeding. Any
Credit Party or any Material Foreign Subsidiary shall (i) commence a voluntary
case under any Debtor Relief Laws, (ii) file a petition seeking to take
advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing. (j) Involuntary Bankruptcy Proceeding. A
case or other proceeding shall be commenced against any Credit Party or any
Material Foreign Subsidiary in any court of competent jurisdiction seeking (i)
relief under any Debtor Relief Laws, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for any Credit Party or any Material
Foreign Subsidiary or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such federal bankruptcy laws) shall be
entered. (k) Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Material Foreign Subsidiary party thereto or
any such Person shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on, or security interest in, any of the Collateral purported to
be covered thereby, in each case other than in accordance with the express terms
hereof or thereof. (l) Termination Events. A Termination Event shall have
occurred that, when taken together with all other Termination Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[fss20160202agreement101.jpg]
- 93 - (m) Judgment. A final, nonappealable judgment or order for the payment of
money which could reasonably be expected to have a Material Adverse Effect shall
be entered against any Credit Party or any Subsidiary thereof by any court and
such judgment or order shall continue without having been discharged, vacated or
stayed for a period of sixty (60) consecutive days after the entry thereof.
Section 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the US Borrower: (a) Acceleration; Termination of Credit
Facility. Terminate the Revolving Credit Commitment and declare the principal of
and interest on the Loans and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the US Borrower to request borrowings or
Letters of Credit thereunder; provided, that upon the occurrence of an Event of
Default specified in Section 10.1(i) or (j), the Credit Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding. (b) Letters of
Credit. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, demand that the US Borrower deposit in a Cash Collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
Cash Collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Secured Obligations in
accordance with Section 10.3. After all such Letters of Credit shall have
expired or been fully drawn upon, the Reimbursement Obligation shall have been
satisfied and all other Secured Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the US
Borrower. (c) General Remedies. Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations. Section 10.3
Rights and Remedies Cumulative; Non-Waiver; etc. (a) The enumeration of the
rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of



--------------------------------------------------------------------------------



 
[fss20160202agreement102.jpg]
- 94 - Default. No course of dealing between any Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default. (b)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Section 10.4 Crediting of Payments and
Proceeds. (a) In the event that the Obligations have been accelerated pursuant
to Section 10.2 or the Administrative Agent or any Lender has exercised any
remedy set forth in this Agreement or any other Loan Document, all payments
received other than from a Non-US Borrower on account of the Secured Obligations
and all net proceeds of or constituting US Collateral, from the enforcement of
the Secured Obligations shall be applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; Fourth, to payment of that
portion of the Secured Obligations constituting unpaid principal of the Loans,
Reimbursement Obligations and payment obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the Issuing Lenders, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth payable to them;



--------------------------------------------------------------------------------



 
[fss20160202agreement103.jpg]
- 95 - Fifth, to the Administrative Agent for the account of the Issuing
Lenders, to Cash Collateralize any L/C Obligations then outstanding; and Last,
the balance, if any, after all of the Secured Obligations have been indefeasibly
paid in full, to the US Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto. (b) In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received from a Non-US
Borrower and all net proceeds of or constituting Non-US Collateral, from the
enforcement of the Non-US Obligations shall be applied by the Administrative
Agent as follows: First, to payment of that portion of the Non-US Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such; Second, to
payment of that portion of the Non-US Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of that portion of the Non-US Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to payment of that portion of the Non-US Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable to them; and Last,
the balance, if any, after all of the Non-US Obligations have been indefeasibly
paid in full, to the Non US Borrowers or as otherwise required by Applicable
Law. Notwithstanding the foregoing, Non-US Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.



--------------------------------------------------------------------------------



 
[fss20160202agreement104.jpg]
- 96 - (c) Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents: (i) each Non-US Borrower shall be severally and not
jointly liable, for that portion of the Secured Obligations evidenced by any
Loan or other Extension of Credit made to, or for the benefit of, such Non-US
Borrower; and (ii) the US Borrower shall be liable for all of the Secured
Obligations evidenced by any Loan or other Extension of Credit made to, or for
the benefit of any Non-US Borrower, and all such Secured Obligations shall be
guaranteed by the Subsidiary Guarantors. Section 10.5 Administrative Agent May
File Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the US Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Issuing
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 3.3, 5.3 and 12.3. Section 10.6
Credit Bidding. (a) The Administrative Agent, on behalf of itself and the
Secured Parties, shall have the right to credit bid and purchase for the benefit
of the Administrative Agent and the Secured Parties all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Capital Stock and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).



--------------------------------------------------------------------------------



 
[fss20160202agreement105.jpg]
- 97 - (b) Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. ARTICLE XI THE ADMINISTRATIVE
AGENT Section 11.1 Appointment and Authority. (a) Each of the Lenders and each
Issuing Lender hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
US Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. (b) The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacity as a potential Hedge Bank or Cash Management Bank) and the
Issuing Lenders hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Section 11.2 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the US Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.



--------------------------------------------------------------------------------



 
[fss20160202agreement106.jpg]
- 98 - Section 11.3 Exculpatory Provisions. (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the US Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the US Borrower, a Lender or an
Issuing Lender. (c) The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Lender
pursuant to Section 3.9), (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).



--------------------------------------------------------------------------------



 
[fss20160202agreement107.jpg]
- 99 - Section 11.4 Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Section 11.5 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Section 11.6 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the US Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the US Borrower and subject to the consent of the US Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the US Borrower and such Person, remove
such Person as Administrative Agent and, in consultation with the US Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such



--------------------------------------------------------------------------------



 
[fss20160202agreement108.jpg]
- 100 - removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date. (c) With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable), (i) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii)
except for any indemnity payments owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent. (d)
Any resignation by, or removal of, Wells Fargo as Administrative Agent pursuant
to this Section shall also constitute its resignation as an Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit. Section 11.7 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Section 11.8 No Other Duties, Etc. Anything herein to
the contrary notwithstanding, none of the syndication agents, documentation
agents, co-agents, arrangers or bookrunners listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other



--------------------------------------------------------------------------------



 
[fss20160202agreement109.jpg]
- 101 - Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder Section 11.9
Collateral and Guaranty Matters. (a) Each of the Lenders (including in its or
any of its Affiliate’s capacities as a potential Hedge Bank or Cash Management
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion: (i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, or (C) if approved, authorized or ratified in writing in
accordance with Section 12.2; (ii) to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Permitted Lien; and (iii) to release any Subsidiary Guarantor from
its obligations under any Loan Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the US Borrower’s expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 11.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person. (b) The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.



--------------------------------------------------------------------------------



 
[fss20160202agreement110.jpg]
- 102 - Section 11.10 Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. ARTICLE XII MISCELLANEOUS Section 12.1 Notices. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows: If to the
Borrowers (to US Borrower at): Federal Signal Corporation 1415 West 22nd Street
Suite 1100 Oak Brook, IL 60523 Attention of: Svetlana Vinokur Telephone No.:
(630) 954-2015 Facsimile No.: (630) 954-3961 E-mail: svinokur@federalsignal.com
With copies to: Attention of: Daniel A. DuPre Telephone No.: (630) 954-2012
Facsimile No.: (630) 954-3961 E-mail: ddupre@federalsignal.com With copies to:
Thompson Coburn LLP One US Bank Plaza St. Louis, MO 63101 Attention of: Ruthanne
C. Hammett Telephone No.: (314) 552-6155 Facsimile: No.: (314) 552-7155 E-mail:
rhammett@thompsoncoburn.com



--------------------------------------------------------------------------------



 
[fss20160202agreement111.jpg]
- 103 - If to Wells Fargo as Administrative Agent: Wells Fargo Bank, National
Association MAC D1109-019 1525 West W.T. Harris Blvd. Charlotte, NC 28262
Attention of: Syndication Agency Services Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092 With copies to: Wells Fargo Bank, National
Association 10 South Wacker Drive 16th Floor Chicago, IL 60606 Attention of:
Brett Rausch Telephone No.: (312) 630-2311 Facsimile No.: (312) 845-4222 E-mail:
brett.rausch@wellsfargo.com and Reed Smith LLP 10 South Wacker Drive Suite 4000
Chicago, IL 60606 Attention of: Joel R. Schaider Telephone No.: (312) 207-6448
Facsimile No.: (312) 207-6400 E-mail: jschaider@reedsmith.com If to any Lender:
To the address set forth on the Register Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b). (b) Electronic Communications. Notices and
other communications to the Lenders and the Issuing Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Article II if such Lender or such
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the US Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of



--------------------------------------------------------------------------------



 
[fss20160202agreement112.jpg]
- 104 - such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. (c) Administrative Agent’s Offices. The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the US Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested. (d) Change of
Address, Etc. Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. (e) Platform. (i) Each Credit Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Borrower Materials available to the
Issuing Lenders and the other Lenders by posting the Borrower Materials on the
Platform. (ii) The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses). Section
12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders



--------------------------------------------------------------------------------



 
[fss20160202agreement113.jpg]
- 105 - (or by the Administrative Agent with the consent of the Required
Lenders) and delivered to the Administrative Agent and, in the case of an
amendment, signed by the Borrowers; provided, that no amendment, waiver or
consent shall: (a) increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender; (b) waive,
extend or postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby; (c) reduce the
principal of, or the rate of interest specified herein on, any Loan or
Reimbursement Obligation, or (subject to clause (iv) of the proviso set forth in
the paragraph below) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the Default Rate during the continuance of an Event of Default or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;
(d) change Section 5.6, Section 10.4 or Section 11.9 in any manner without the
written consent of each Lender directly and adversely affected thereby; (e)
except as otherwise permitted by this Section 12.2 change any provision of this
Section or reduce the percentages specified in the definitions of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; (f) consent to the assignment
or transfer by any Credit Party of such Credit Party’s rights and obligations
under any Loan Document to which it is a party (except as permitted pursuant to
Section 9.4), in each case, without the written consent of each Lender; or (g)
release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in Section
11.9), without the written consent of each Lender; (h) release all or
substantially all of the Collateral or release any Security Document (other than
as authorized in Section 11.9 or as otherwise specifically permitted or
contemplated in this Agreement or the applicable Security Document) without the
written consent of each Lender; (i) amend the definition of “Alternative
Currency” without written consent of each Lender; provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by each
affected Issuing Lender in addition to the Lenders required above, affect the
rights or duties of such Issuing Lender under this Agreement or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by



--------------------------------------------------------------------------------



 
[fss20160202agreement114.jpg]
- 106 - the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) each
Letter of Credit Application may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver, (vi) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrowers and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time, and (vii)
the Administrative Agent and the Borrowers shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender and (3) to enter into amendments or modifications to this
Agreement to effectuate the provisions of Sections 5.16 or 1.12 including,
without limitations, any provisions under Applicable Law or Governmental
Authority relating to Loans to Non-US Borrowers in Alternative Currencies
hereunder. Section 12.3 Expenses; Indemnity. (a) Costs and Expenses. The US
Borrower and any other Credit Party, jointly and severally, shall pay (i) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates and JPMC (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and JPMC), in connection
with the syndication of the Credit Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out of pocket expenses
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) after a Default or Event of Default, all out of pocket
expenses incurred by the Administrative



--------------------------------------------------------------------------------



 
[fss20160202agreement115.jpg]
- 107 - Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. The term “out of pocket expenses” shall not include
expenses, costs or fees of any attorneys, paralegals, accountants and/or
consultants who are employees of the Administrative Agent, any Lender, the
Issuing Lender or any of their respective direct or indirect parent
corporations, subsidiaries or affiliates. (b) Indemnification by the Borrowers.
Each Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including such Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, (y) result from a
claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee or any of its Related Parties for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) arise out of (i) disputes solely between or among the Lenders, (ii) disputes
solely between or among the Lenders and their respective Affiliates or Related
Parties (it being understood and agreed that the foregoing indemnification shall
extend to the Administrative Agent (but not in its capacity as a Lender)
relative to disputes between or among the Administrative Agent, on the one hand,
and one or more Lenders, or one or more of their Affiliates or Related Parties,
on the other hand). This Section 12.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.



--------------------------------------------------------------------------------



 
[fss20160202agreement116.jpg]
- 108 - (c) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7. (d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable promptly after demand therefor. (f) Survival. Each party’s
obligations under this Section shall survive the termination of the Loan
Documents and payment of the obligations hereunder. Section 12.4 Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of any Borrower or any other
Credit Party against any and all of the obligations of such Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such



--------------------------------------------------------------------------------



 
[fss20160202agreement117.jpg]
- 109 - Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, such Issuing Lender and the Swingline Lender agree to notify
the US Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Section 12.5 Governing Law;
Jurisdiction, Etc. (a) Governing Law. This Agreement and the other Loan
Documents and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of Illinois. (b) Submission to Jurisdiction. Each of the parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, arising out of or in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
Illinois sitting in Cook County, and of the United States District Court of the
Northern District of Illinois, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such Illinois
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. (c) Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 12.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.



--------------------------------------------------------------------------------



 
[fss20160202agreement118.jpg]
- 110 - Section 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. Section 12.7 Reversal of Payments. To the extent any Credit Party makes
a payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent. Section
12.8 Injunctive Relief. Each Borrower recognizes that, in the event such
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, each Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages. Section 12.9
Successors and Assigns; Participations. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither any Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:



--------------------------------------------------------------------------------



 
[fss20160202agreement119.jpg]
- 111 - (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the US Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the US Borrower shall be deemed
to have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the US Borrower prior to such
fifth (5th) Business Day; (ii) Proportionate Amounts. Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned; (iii) Required Consents. No consent shall be required
for any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition: (A) the consent of the US Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z)
the assignment is made in connection with the primary syndication of the Credit
Facility and during the period commencing on the Closing Date and ending on the
date that is ninety (90) days following the Closing Date; provided, that the US
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and provided, further,
that the US Borrower’s consent shall not be required during the primary
syndication of the Credit Facility; (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Credit Facility if such assignment is to
a Person that is not a



--------------------------------------------------------------------------------



 
[fss20160202agreement120.jpg]
- 112 - Lender with a Revolving Credit Commitment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and (C) the consents of the
Issuing Lenders and the Swingline Lender (such consents not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 for
each assignment; provided that (A) only one such fee will be payable in
connection with simultaneous assignments to two or more related Approved Funds
by a Lender and (B) the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. (v) No Assignment to Certain Persons. No such
assignment shall be made to (A) the US Borrower or any of its Subsidiaries or
Affiliates, (B) any direct competitor of the US Borrower or any of its
Subsidiaries or (C) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (C) (vi) No Assignment to Natural
Persons. No such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person). (vii) Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the US Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Lenders, the
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and



--------------------------------------------------------------------------------



 
[fss20160202agreement121.jpg]
- 113 - Assumption, be released from its obligations under this Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person or the US Borrower or any of the US
Borrower’s Subsidiaries or Affiliates or a direct competitor of the US Borrower
or its Subsidiaries, which shall be null and void.) (c) Register. The
Administrative Agent, acting solely for this purpose as a non- fiduciary agent
of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the US Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the US Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or any Borrower or any of such Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) such Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 12.2(b), (c), (d) or (e)
that directly and adversely affects such Participant. Each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 5.9, 5.10 and
5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to



--------------------------------------------------------------------------------



 
[fss20160202agreement122.jpg]
- 114 - receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the US Borrower's request and expense, to use reasonable efforts to cooperate
with the US Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non- fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (f)
Cashless Settlement. Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the US Borrower, the Administrative
Agent and such Lender. Section 12.10 Treatment of Certain Information;
Confidentiality. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Related Parties in connection with the Credit Facility, this
Agreement, the transactions contemplated hereby or in connection with marketing
of services by such Affiliate or Related Party to the Borrowers or any of their
Subsidiaries (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies under this Agreement, under any other Loan Document
or under any Secured Hedge Agreement or Secured Cash Management Agreement, or
any action or proceeding relating to this Agreement, any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those



--------------------------------------------------------------------------------



 
[fss20160202agreement123.jpg]
- 115 - of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder, (iii) to an investor or prospective investor in an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (iv) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding any
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the US Borrower, (i) with respect to deal terms and
other information customarily reported to Thomson Reuters, other bank market
data collectors and similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of the Loan Documents, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to any Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Person, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Section 12.11
Performance of Duties. Each of the Credit Party’s obligations under this
Agreement and each of the other Loan Documents shall be performed by such Credit
Party at its sole cost and expense. Section 12.12 All Powers Coupled with
Interest. All powers of attorney and other authorizations granted to the
Lenders, the Administrative Agent and any Persons designated by the
Administrative Agent or any Lender pursuant to any provisions of this Agreement
or any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated. Section 12.13 Survival. (a) All representations and
warranties set forth in Article VII and all representations and warranties
contained in any certificate, or any of the Loan Documents (including, but not
limited to, any such representation or warranty made in or in connection with
any amendment thereto) shall



--------------------------------------------------------------------------------



 
[fss20160202agreement124.jpg]
- 116 - constitute representations and warranties made under this Agreement. All
representations and warranties made under this Agreement shall be made or deemed
to be made at and as of the Closing Date (except those that are expressly made
as of a specific date), shall survive the Closing Date and shall not be waived
by the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder. (b) Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XII and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before. Section 12.14
Titles and Captions. Titles and captions of Articles, Sections and subsections
in, and the table of contents of, this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement. Section 12.15
Severability of Provisions. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction. Section 12.16
Counterparts; Integration; Effectiveness; Electronic Execution. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. (b) Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. Section 12.17 Term of Agreement. This Agreement
shall remain in effect from the Closing Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) or otherwise
satisfied in a manner acceptable to the Issuing Lender)



--------------------------------------------------------------------------------



 
[fss20160202agreement125.jpg]
- 117 - and the Revolving Credit Commitment has been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination. Section 12.18 USA PATRIOT Act. The
Administrative Agent and each Lender hereby notifies the Borrowers that pursuant
to the requirements of the PATRIOT Act, each of them is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act. Section 12.19 Independent Effect of Covenants.
Each Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect. Accordingly, no
Borrower shall engage in any transaction or other act otherwise permitted under
any covenant contained in Articles VIII or IX, before or after giving effect to
such transaction or act, such Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX. Section 12.20 No Advisory or
Fiduciary Responsibility. (a) In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between any
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and such Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for such Borrower or any of its Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of such Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising such Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to such Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of such Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. (b) Each Credit Party acknowledges and
agrees that each Lender, the Arrangers and any Affiliate thereof may lend money
to, invest in, and generally engage in any kind of business with, any of the
Borrowers, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Arranger or Affiliate thereof were not a Lender or



--------------------------------------------------------------------------------



 
[fss20160202agreement126.jpg]
- 118 - Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrowers or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrowers or any Affiliate of the foregoing. Section 12.21 Amendment and
Restatement; No Novation. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement, effective from and after the
Closing Date. The execution and delivery of this Agreement shall not constitute
a novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Credit Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrowers outstanding as of such date under the Existing Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Revolving
Credit Commitment of the Lenders hereunder. Section 12.22 Inconsistencies with
Other Documents. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on any Borrower or any of its Subsidiaries or further
restricts the rights of such Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect. Section 12.23 Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti- terrorist financing, government sanction and “know your client” laws,
whether within Canada or elsewhere (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders and the Administrative Agent
may be required to obtain, verify and record information regarding such
Borrower, its directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Borrower, and the transactions
contemplated hereby. Each Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Administrative Agent, or any prospective assignee
or participant of a Lender or the Administrative Agent, in order to comply with
any applicable AML Legislation, whether now or hereafter in existence. (b) If
the Administrative Agent has ascertained the identity of a Borrower or any
authorized signatories of a Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent: (i) shall be deemed to have done so
as an agent for each Lender, and this Agreement shall constitute a “written
agreement” in such regard between each Lender and the Administrative Agent
within the meaning of applicable AML Legislation; and



--------------------------------------------------------------------------------



 
[fss20160202agreement127.jpg]
- 119 - (ii) shall provide to each Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness. Notwithstanding the preceding sentence and except as may otherwise
be agreed in writing, each of the Lenders agrees that the Administrative Agent
has no obligation to ascertain the identity of any Borrower or any authorized
signatories of such Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from such Borrower or any
such authorized signatory in doing so. Section 12.24 Maximum Amount. In no event
shall the aggregate “interest” (as defined in Section 347 (the “Criminal Code
Section”) of the Criminal Code (Canada)), payable to any Lender under this
Agreement or any other Loan Document exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in such section) under this Agreement or any other Loan
Document. Further, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of such “interest” is determined
to be contrary to the provisions of the Criminal Code Section, such payment,
collection, or demand shall be deemed to have been made by mutual mistake of the
affected Lender, and any Non-US Borrower and such “interest” shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section so as to result in a receipt by such Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows: (i) first, by reducing the amounts or rates of
interest required to be paid to that Lender; and (ii) second, by reducing any
fees, charges, expenses and other amounts required to be paid to the affected
Lender that would constitute “interest”. Notwithstanding the foregoing, and
after giving effect to all such adjustments, if any Lender shall have received
an amount in excess of the maximum permitted by the Criminal Code Section, then
any such Canadian Borrower shall be entitled, by notice in writing to such
affected Lender, to obtain reimbursement from such Lender in an amount equal to
such excess. Section 12.25 Judgment Currency. If for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Credit Party in the Agreement Currency, such Credit
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such



--------------------------------------------------------------------------------



 
[fss20160202agreement128.jpg]
- 120 - currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Credit Party (or to any other
Person who may be entitled thereto under applicable law). [Signature pages to
follow]



--------------------------------------------------------------------------------



 
[fss20160202agreement129.jpg]
[Signature Page to Amended and Restated Credit Agreement] IN WITNESS WHEREOF,
the parties hereto have caused this Agreement to be executed under seal by their
duly authorized officers, all as of the day and year first written above.
FEDERAL SIGNAL CORPORATION, as US Borrower By: /s/ Jennifer L. Sherman Name:
Jennifer L. Sherman Title: President and Chief Executive Officer By: /s/
Svetlana Vinokur Name: Svetlana Vinokur Title: Vice President, Treasurer and
Corporate Development



--------------------------------------------------------------------------------



 
[fss20160202agreement130.jpg]
[Signature Page to Amended and Restated Credit Agreement] ADMINISTRATIVE AGENT,
SWINGLINE LENDER, ISSUING LENDER AND LENDER: WELLS FARGO BANK, NATIONAL
ASSOCIATION By: /s/ Brett Rausch Name: Brett Rausch Title: Vice President



--------------------------------------------------------------------------------



 
[fss20160202agreement131.jpg]
[Signature Page to Amended and Restated Credit Agreement] ISSUING LENDER AND
LENDER: JPMORGAN CHASE BANK, N.A. By: /s/ Jonathan M. Deck Name: Jonathan M.
Deck Title: Authorized Officer



--------------------------------------------------------------------------------



 
[fss20160202agreement132.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH By: /s/ Michael N. Tam Name: Michael N. Tam Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[fss20160202agreement133.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: KEYBANK
NATIONAL ASSOCIATION By: /s/ Marcel Fournier Name: Marcel Fournier Title: Vice
President



--------------------------------------------------------------------------------



 
[fss20160202agreement134.jpg]
[Signature Page to Amended and Restated Credit Agreement] LENDER: SUNTRUST BANK
By: /s/ Lisa Garling Name: Lisa Garling Title: Director



--------------------------------------------------------------------------------



 
[fss20160202agreement135.jpg]
LENDER: PNC BANK NATIONAL ASSOCIATION By: /s/ Kristin Lenda Name: Kristin Lenda
Title: Relationship Manager



--------------------------------------------------------------------------------



 